

112 HR 1526 : Restoring Healthy Forests for Healthy Communities Act
U.S. House of Representatives
2013-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 1526IN THE SENATE OF THE UNITED STATESSeptember 23, 2013Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo restore employment and educational opportunities in, and improve the economic stability of, counties containing National Forest System land, while also reducing Forest Service management costs, by ensuring that such counties have a dependable source of revenue from National Forest System land, to provide a temporary extension of the Secure Rural Schools and Community Self-Determination Act of 2000, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Restoring Healthy Forests for Healthy Communities Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Title I—Restoring the Commitment to Rural Counties and SchoolsSec. 101. Purposes.Sec. 102. Definitions.Sec. 103. Establishment of Forest Reserve Revenue Areas and annual volume requirements.Sec. 104. Management of Forest Reserve Revenue Areas.Sec. 105. Distribution of forest reserve revenues.Sec. 106. Annual report.Title II—Healthy Forest Management and Catastrophic Wildfire PreventionSec. 201. Purposes.Sec. 202. Definitions.Sec. 203. Hazardous fuel reduction projects and forest health projects in at-risk forests.Sec. 204. Environmental analysis.Sec. 205. State designation of high-risk areas of National Forest System and public lands.Sec. 206. Use of hazardous fuels reduction or forest health projects for high-risk areas.Sec. 207. Moratorium on use of prescribed fire in Mark Twain National Forest, Missouri, pending report.Title III—Oregon and California Railroad Grant Lands Trust, Conservation, and JobsSec. 301. Short title.Sec. 302. Definitions.Subtitle A—Trust, Conservation, and JobsChapter 1—Creation and Terms of O&C TrustSec. 311. Creation of O&C Trust and designation of O&C Trust lands.Sec. 312. Legal effect of O&C Trust and judicial review.Sec. 313. Board of Trustees.Sec. 314. Management of O&C Trust lands.Sec. 315. Distribution of revenues from O&C Trust lands.Sec. 316. Land exchange authority.Sec. 317. Payments to the United States Treasury.Chapter 2—Transfer of Certain Lands to Forest ServiceSec. 321. Transfer of certain Oregon and California Railroad Grant lands to Forest Service.Sec. 322. Management of transferred lands by Forest Service.Sec. 323. Management efficiencies and expedited land exchanges.Sec. 324. Review panel and old growth protection.Sec. 325. Uniqueness of old growth protection on Oregon and California Railroad Grant lands.Chapter 3—TransitionSec. 331. Transition period and operations.Sec. 332. O&C Trust management capitalization.Sec. 333. Existing Bureau of Land Management and Forest Service contracts.Sec. 334. Protection of valid existing rights and access to non-Federal land.Sec. 335. Repeal of superseded law relating to Oregon and California Railroad Grant lands.Subtitle B—Coos Bay Wagon RoadsSec. 341. Transfer of management authority over certain Coos Bay Wagon Road Grant lands to Coos County, Oregon.Sec. 342. Transfer of certain Coos Bay Wagon Road Grant lands to Forest Service.Sec. 343. Land exchange authority.Subtitle C—Oregon TreasuresChapter 1—Wilderness AreasSec. 351. Designation of Devil's Staircase Wilderness.Sec. 352. Expansion of Wild Rogue Wilderness Area.Chapter 2—Wild and Scenic River Designated and Related ProtectionsSec. 361. Wild and scenic river designations, Molalla River.Sec. 362. Wild and Scenic Rivers Act technical corrections related to Chetco River.Sec. 363. Wild and scenic river designations, Wasson Creek and Franklin Creek.Sec. 364. Wild and scenic river designations, Rogue River area.Sec. 365. Additional protections for Rogue River tributaries.Chapter 3—Additional ProtectionsSec. 371. Limitations on land acquisition.Sec. 372. Overflights.Sec. 373. Buffer zones.Sec. 374. Prevention of wildfires.Sec. 375. Limitation on designation of certain lands in Oregon.Chapter 4—Effective DateSec. 381. Effective date.Subtitle D—Tribal Trust LandsPart 1—Council Creek Land ConveyanceSec. 391. Definitions.Sec. 392. Conveyance.Sec. 393. Map and legal description.Sec. 394. Administration.Part 2—Oregon Coastal Land ConveyanceSec. 395. Definitions.Sec. 396. Conveyance.Sec. 397. Map and legal description.Sec. 398. Administration.Title IV—Community Forest Management DemonstrationSec. 401. Purpose and definitions.Sec. 402. Establishment of community forest demonstration areas.Sec. 403. Advisory committee.Sec. 404. Management of community forest demonstration areas.Sec. 405. Distribution of funds from community forest demonstration area.Sec. 406. Initial funding authority.Sec. 407. Payments to United States Treasury.Sec. 408. Termination of community forest demonstration area.Title V—Reauthorization and Amendment of Existing Authorities and Other MattersSec. 501. Extension of Secure Rural Schools and Community Self-Determination Act of 2000 pending full operation of Forest Reserve Revenue Areas.Sec. 502. Restoring original calculation method for 25-percent payments.Sec. 503. Forest Service and Bureau of Land Management good-neighbor cooperation with States to reduce wildfire risks.Sec. 504. Stewardship end result contracting project authority.Sec. 505. Clarification of National Forest Management Act of 1976 authority.Sec. 506. Treatment as supplemental funding.Sec. 507. Exception of certain forest projects and activities from Appeals Reform Act and other review.Sec. 508. Definition of fire suppression to include certain related activities.Sec. 509. Prohibition on certain actions regarding Forest Service roads and trails.IRestoring the Commitment to Rural Counties and Schools101.PurposesThe purposes of this title are as follows:(1)To restore employment and educational opportunities in, and improve the economic stability of, counties containing National Forest System land.(2)To ensure that such counties have a dependable source of revenue from National Forest System land.(3)To reduce Forest Service management costs while also ensuring the protection of United States forests resources.102.DefinitionsIn this title:(1)Annual volume requirement(A)In generalThe term annual volume requirement, with respect to a Forest Reserve Revenue Area, means a volume of national forest materials no less than 50 percent of the sustained yield of the Forest Reserve Revenue Area.(B)ExclusionsIn determining the volume of national forest materials or the sustained yield of a Forest Reserve Revenue Area, the Secretary may not include non-commercial post and pole sales and personal use firewood.(2)Beneficiary countyThe term beneficiary county means a political subdivision of a State that, on account of containing National Forest System land, was eligible to receive payments through the State under title I of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.).(3)Catastrophic eventThe term catastrophic event means an event (including severe fire, insect or disease infestations, windthrow, or other extreme weather or natural disaster) that the Secretary determines will cause or has caused substantial damage to National Forest System land or natural resources on National Forest System land.(4)Covered forest reserve projectThe terms covered forest reserve project and covered project mean a project involving the management or sale of national forest materials within a Forest Reserve Revenue Area to generate forest reserve revenues and achieve the annual volume requirement for the Forest Reserve Revenue Area.(5)Forest reserve revenue area(A)In generalThe term Forest Reserve Revenue Area means National Forest System land in a unit of the National Forest System designated for sustainable forest management for the production of national forest materials and forest reserve revenues.(B)InclusionsSubject to subparagraph (C), but otherwise notwithstanding any other provision of law, including executive orders and regulations, the Secretary shall include in Forest Reserve Revenue Areas not less than 50 percent of the National Forest System lands identified as commercial forest land capable of producing twenty cubic feet of timber per acre.(C)ExclusionsA Forest Reserve Revenue Area may not include National Forest System land—(i)that is a component of the National Wilderness Preservation System;(ii)on which the removal of vegetation is specifically prohibited by Federal statute; or(iii)that is within a National Monument as of the date of the enactment of this Act.(6)Forest reserve revenuesThe term forest reserve revenues means revenues derived from the sale of national forest materials in a Forest Reserve Revenue Area.(7)National forest materialsThe term national forest materials has the meaning given that term in section 14(e)(1) of the National Forest Management Act of 1976 (16 U.S.C. 472a(e)(1)).(8)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term does not include the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012).(9)SecretaryThe term Secretary means the Secretary of Agriculture.(10)Sustained yieldThe term sustained yield means the maximum annual growth potential of the forest calculated on the basis of the culmination of mean annual increment using cubic measurement.(11)StateThe term State includes the Commonwealth of Puerto Rico.(12)25-percent paymentThe term 25-percent payment means the payment to States required by the sixth paragraph under the heading of FOREST SERVICE in the Act of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500).103.Establishment of Forest Reserve Revenue Areas and annual volume requirements(a)Establishment of Forest Reserve Revenue AreasNotwithstanding any other provision of law, the Secretary shall establish one or more Forest Reserve Revenue Areas within each unit of the National Forest System.(b)Deadline for establishmentThe Secretary shall complete establishment of the Forest Reserve Revenue Areas not later than 60 days after the date of enactment of this Act,(c)PurposeThe purpose of a Forest Reserve Revenue Area is to provide a dependable source of 25-percent payments and economic activity through sustainable forest management for each beneficiary county containing National Forest System land.(d)Fiduciary responsibilityThe Secretary shall have a fiduciary responsibility to beneficiary counties to manage Forest Reserve Revenue Areas to satisfy the annual volume requirement.(e)Determination of annual volume requirementNot later than 30 days after the date of the establishment of a Forest Reserve Revenue Area, the Secretary shall determine the annual volume requirement for that Forest Reserve Revenue Area.(f)Limitation on reduction of forest reserve revenue areasOnce a Forest Reserve Revenue Area is established under subsection (a), the Secretary may not reduce the number of acres of National Forest System land included in that Forest Reserve Revenue Area.(g)MapThe Secretary shall provide a map of all Forest Reserve Revenue Areas established under subsection (a) for each unit of the National Forest System—(1)to the Committee on Agriculture and the Committee on Natural Resources of the House of Representatives; and(2)to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural Resources of the Senate.(h)Recognition of Valid and Existing RightsNeither the establishment of Forest Reserve Revenue Areas under subsection (a) nor any other provision of this title shall be construed to limit or restrict—(1)access to National Forest System land for hunting, fishing, recreation, and other related purposes; or(2)valid and existing rights regarding National Forest System land, including rights of any federally recognized Indian tribe.104.Management of Forest Reserve Revenue Areas(a)Requirement To achieve annual volume requirementImmediately upon the establishment of a Forest Reserve Revenue Area, the Secretary shall manage the Forest Reserve Revenue Area in the manner necessary to achieve the annual volume requirement for the Forest Reserve Revenue Area. The Secretary is authorized and encouraged to commence covered forest reserve projects as soon as practicable after the date of the enactment of this Act to begin generating forest reserve revenues.(b)Standards for projects within forest reserve revenue areasThe Secretary shall conduct covered forest reserve projects within Forest Reserve Revenue Areas in accordance with this section, which shall serve as the sole means by which the Secretary will comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) and other laws applicable to the covered projects.(c)Environmental analysis process for projects in forest reserve revenue areas(1)Environmental AssessmentThe Secretary shall give published notice and complete an environmental assessment pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a covered forest reserve project proposed to be conducted within a Forest Reserve Revenue Area, except that the Secretary is not required to study, develop, or describe any alternative to the proposed agency action.(2)Cumulative effectsThe Secretary shall consider cumulative effects solely by evaluating the impacts of a proposed covered forest reserve project combined with the impacts of any other projects that were approved with a Decision Notice or Record of Decision before the date on which the Secretary published notice of the proposed covered project. The cumulative effects of past projects may be considered in the environmental assessment by using a description of the current environmental conditions.(3)LengthThe environmental assessment prepared for a proposed covered forest reserve project shall not exceed 100 pages in length. The Secretary may incorporate in the environmental assessment, by reference, any documents that the Secretary determines, in the sole discretion of the Secretary, are relevant to the assessment of the environmental effects of the covered project.(4)Deadline for completionThe Secretary shall complete the environmental assessment for a covered forest reserve project within 180 days after the date on which the Secretary published notice of the proposed covered project.(5)Treatment of decision noticeThe decision notice for a covered forest reserve project shall be considered a final agency action and no additional analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) shall be required to implement any portion of the covered project.(6)Categorical exclusionA covered forest reserve project that is proposed in response to a catastrophic event, that covers an area of 10,000 acres or less, or an eligible hazardous fuel reduction or forest health project proposed under title II that involves the removal of insect-infected trees, dead or dying trees, trees presenting a threat to public safety, or other hazardous fuels within 500 feet of utility or telephone infrastructure, campgrounds, roadsides, heritage sites, recreation sites, schools, or other infrastructure, shall be categorically excluded from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.).(d)Application of land and resource management planThe Secretary may modify the standards and guidelines contained in the land and resource management plan for the unit of the National Forest System in which the covered forest reserve project will be carried out as necessary to achieve the requirements of this Act. Section 6(g)(3)(E)(iv) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(g)(3)(E)(iv)) shall not apply to a covered forest reserve project.(e)Compliance with endangered species act(1)Non-jeopardy assessmentIf the Secretary determines that a proposed covered forest reserve project may affect the continued existence of any species listed as endangered or threatened under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533), the Secretary shall issue a determination explaining the view of the Secretary that the proposed covered project is not likely to jeopardize the continued existence of the species.(2)Submission, review, and response(A)SubmissionThe Secretary shall submit a determination issued by the Secretary under paragraph (1) to the Secretary of the Interior or the Secretary of Commerce, as appropriate.(B)Review and responseWithin 30 days after receiving a determination under subparagraph (A), the Secretary of the Interior or the Secretary of Commerce, as appropriate, shall provide a written response to the Secretary concurring in or rejecting the Secretary’s determination. If the Secretary of the Interior or the Secretary of Commerce rejects the determination, the written response shall include recommendations for measures that—(i)will avoid the likelihood of jeopardy to an endangered or threatened species;(ii)can be implemented in a manner consistent with the intended purpose of the covered forest reserve project;(iii)can be implemented consistent with the scope of the Secretary’s legal authority and jurisdiction; and(iv)are economically and technologically feasible.(3)Formal consultationIf the Secretary of the Interior or the Secretary of Commerce rejects a determination issued by the Secretary under paragraph (1), the Secretary of the Interior or the Secretary of Commerce also is required to engage in formal consultation with the Secretary. The Secretaries shall complete such consultation pursuant to section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) within 90 days after the submission of the written response under paragraph (2).(f)Administrative and judicial review(1)Administrative reviewAdministrative review of a covered forest reserve project shall occur only in accordance with the special administrative review process established under section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515).(2)Judicial review(A)In generalJudicial review of a covered forest reserve project shall occur in accordance with section 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516), except that a court of the United States may not issue a restraining order, preliminary injunction, or injunction pending appeal covering a covered forest reserve project in response to an allegation that the Secretary violated any procedural requirement applicable to how the project was selected, planned, or analyzed.(B)Bond requiredA plaintiff challenging a covered forest reserve project shall be required to post a bond or other security acceptable to the court for the reasonably estimated costs, expenses, and attorneys fees of the Secretary as defendant. All proceedings in the action shall be stayed until the security is given. If the plaintiff has not complied with the order to post such bond or other security within 90 days after the date of service of the order, then the action shall be dismissed with prejudice.(C)RecoveryIf the Secretary prevails in the case, the Secretary shall submit to the court a motion for payment of all litigation expenses.(g)Use of all-Terrain vehicles for management activitiesThe Secretary may allow the use of all-terrain vehicles within the Forest Reserve Revenue Areas for the purpose of activities associated with the sale of national forest materials in a Forest Reserve Revenue Area.105.Distribution of forest reserve revenues(a)25-Percent PaymentsThe Secretary shall use forest reserve revenues generated by a covered forest reserve project to make 25-percent payments to States for the benefit of beneficiary counties.(b)Deposit in knutson-Vandenberg and salvage sale fundsAfter compliance with subsection (a), the Secretary shall use forest reserve revenues to make deposits into the fund established under section 3 of the Act of June 9, 1930 (16 U.S.C. 576b; commonly known as the Knutson-Vandenberg Fund) and the fund established under section 14(h) of the National Forest Management Act of 1976 (16 U.S.C. 472a(h); commonly known as the salvage sale fund) in contributions equal to the monies otherwise collected under those Acts for projects conducted on National Forest System land.(c)Deposit in general fund of the TreasuryAfter compliance with subsections (a) and (b), the Secretary shall deposit remaining forest reserve revenues into the general fund of the Treasury.106.Annual report(a)Report requiredNot later than 60 days after the end of each fiscal year, the Secretary shall submit to Congress an annual report specifying the annual volume requirement in effect for that fiscal year for each Forest Reserve Revenue Area, the volume of board feet actually harvested for each Forest Reserve Revenue Area, the average cost of preparation for timber sales, the forest reserve revenues generated from such sales, and the amount of receipts distributed to each beneficiary county.(b)Form of reportThe information required by subsection (a) to be provided with respect to a Forest Reserve Revenue Area shall be presented on a single page. In addition to submitting each report to Congress, the Secretary shall also make the report available on the website of the Forest Service.IIHealthy Forest Management and Catastrophic Wildfire Prevention201.PurposesThe purposes of this title are as follows:(1)To provide the Secretary of Agriculture and the Secretary of the Interior with the tools necessary to reduce the potential for wildfires.(2)To expedite wildfire prevention projects to reduce the chances of wildfire on certain high-risk Federal lands.(3)To protect communities and forest habitat from uncharacteristic wildfires.(4)To enhance aquatic conditions and terrestrial wildlife habitat.(5)To restore diverse and resilient landscapes through improved forest conditions.202.DefinitionsIn this title:(1)At-risk communityThe term at-risk community has the meaning given that term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).(2)At-risk forestThe term at-risk forest means—(A)Federal land in condition class II or III, as those classes were developed by the Forest Service Rocky Mountain Research Station in the general technical report titled Development of Coarse-Scale Spatial Data for Wildland Fire and Fuel Management (RMRS–87) and dated April 2000 or any subsequent revision of the report; or(B)Federal land where there exists a high risk of losing an at-risk community, key ecosystem, water supply, wildlife, or wildlife habitat to wildfire, including catastrophic wildfire and post-fire disturbances, as designated by the Secretary concerned.(3)Federal land(A)Covered landThe term Federal land means—(i)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))); or(ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)).(B)Excluded landThe term does not include land—(i)that is a component of the National Wilderness Preservation System;(ii)on which the removal of vegetation is specifically prohibited by Federal statute; or(iii)that is within a National Monument as of the date of the enactment of this Act.(4)High-risk areaThe term high-risk area means an area of Federal land identified under section 205 as an area suffering from the bark beetle epidemic, drought, or deteriorating forest health conditions, with the resulting imminent risk of devastating wildfires, or otherwise at high risk for bark beetle infestation, drought, or wildfire.(5)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, in the case of National Forest System land; and(B)the Secretary of the Interior, in the case of public lands.(6)Eligible hazardous fuel reduction and forest health projectsThe terms hazardous fuel reduction project or forest health project mean the measures and methods developed for a project to be carried out on Federal land—(A)in an at-risk forest under section 203 for hazardous fuels reduction, forest health, forest restoration, or watershed restoration, using ecological restoration principles consistent with the forest type where such project will occur; or(B)in a high-risk area under section 206.203.Hazardous fuel reduction projects and forest health projects in at-risk forests(a)ImplementationAs soon as practicable after the date of the enactment of this Act, the Secretary concerned is authorized to implement a hazardous fuel reduction project or a forest health project in at-risk forests in a manner that focuses on surface, ladder, and canopy fuels reduction activities using ecological restoration principles consistent with the forest type in the location where such project will occur.(b)Authorized practices(1)Inclusion of livestock grazing and timber harvestingA hazardous fuel reduction project or a forest health project may include livestock grazing and timber harvest projects carried out for the purposes of hazardous fuels reduction, forest health, forest restoration, watershed restoration, or threatened and endangered species habitat protection or improvement, if the management action is consistent with achieving long-term ecological restoration of the forest type in the location where such project will occur.(2)GrazingDomestic livestock grazing may be used in a hazardous fuel reduction project or a forest health project to reduce surface fuel loads and to recover burned areas. Utilization standards shall not apply when domestic livestock grazing is used in such a project.(3)Timber harvesting and thinningTimber harvesting and thinning, where the ecological restoration principles are consistent with the forest type in the location where such project will occur, may be used in a hazardous fuel reduction project or a forest health project to reduce ladder and canopy fuel loads to prevent unnatural fire.(c)PriorityThe Secretary concerned shall give priority to hazardous fuel reduction projects and forest health projects submitted by the Governor of a State as provided in section 206(c) and to projects submitted under the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a).204.Environmental analysisSubsections (b) through (f) of section 104 shall apply to the implementation of a hazardous fuel reduction project or a forest health project under this title. In addition, if the primary purpose of a hazardous fuel reduction project or a forest health project under this title is the salvage of dead, damaged, or down timber resulting from wildfire occurring in 2013, the hazardous fuel reduction project or forest health project, and any decision of the Secretary concerned in connection with the project, shall not be subject to judicial review or to any restraining order or injunction issued by a United States court.205.State designation of high-risk areas of National Forest System and public lands(a)Designation authorityThe Governor of a State may designate high-risk areas of Federal land in the State for the purposes of addressing—(1)deteriorating forest health conditions in existence as of the date of the enactment of this Act due to the bark beetle epidemic or drought, with the resulting imminent risk of devastating wildfires; and(2)the future risk of insect infestations or disease outbreaks through preventative treatments to improve forest health conditions.(b)ConsultationIn designating high-risk areas, the Governor of a State shall consult with county government from affected counties and with affected Indian tribes.(c)Exclusion of certain areasThe following Federal land may not be designated as a high-risk area:(1)A component of the National Wilderness Preservation System.(2)Federal land on which the removal of vegetation is specifically prohibited by Federal statute.(3)Federal land within a National Monument as of the date of the enactment of this Act.(d)Standards for designationDesignation of high-risk areas shall be consistent with standards and guidelines contained in the land and resource management plan or land use plan for the unit of Federal land for which the designation is being made, except that the Secretary concerned may modify such standards and guidelines to correspond with a specific high-risk area designation.(e)Time for initial designationsThe first high-risk areas should be designated not later than 60 days after the date of the enactment of this Act, but high-risk areas may be designated at any time consistent with subsection (a).(f)Duration of designationThe designation of a high-risk area in a State shall expire 20 years after the date of the designation, unless earlier terminated by the Governor of the State.(g)RedesignationThe expiration of the 20-year period specified in subsection (f) does not prohibit the Governor from redesignating an area of Federal land as a high-risk area under this section if the Governor determines that the Federal land continues to be subject to the terms of this section.(h)Recognition of valid and existing rightsThe designation of a high-risk area shall not be construed to limit or restrict—(1)access to Federal land included in the area for hunting, fishing, and other related purposes; or(2)valid and existing rights regarding the Federal land.206.Use of hazardous fuels reduction or forest health projects for high-risk areas(a)Project proposals(1)Proposals authorizedUpon designation of a high-risk area in a State, the Governor of the State may provide for the development of proposed hazardous fuel reduction projects or forest health projects for the high-risk area.(2)Project criteriaIn preparing a proposed hazardous fuel reduction project or a forest health project, the Governor of a State and the Secretary concerned shall—(A)take into account managing for rights of way, protection of watersheds, protection of wildlife and endangered species habitat, safe-guarding water resources, and protecting at-risk communities from wildfires; and(B)emphasize activities that thin the forest to provide the greatest health and longevity of the forest.(b)ConsultationIn preparing a proposed hazardous fuel reduction project or a forest health project, the Governor of a State shall consult with county government from affected counties, and with affected Indian tribes.(c)Submission and implementationThe Governor of a State shall submit proposed emergency hazardous fuel reduction projects and forest health projects to the Secretary concerned for implementation as provided in section 203.207.Moratorium on use of prescribed fire in Mark Twain National Forest, Missouri, pending report(a)MoratoriumExcept as provided in subsection (b), the Secretary of Agriculture may not conduct any prescribed fire in Mark Twain National Forest, Missouri, under the Collaborative Forest Landscape Restoration Project until the report required by subsection (c) is submitted to Congress.(b)Exception for wildfire suppressionSubsection (a) does not prohibit the use of prescribed fire as part of wildfire suppression activities.(c)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report containing an evaluation of recent and current Forest Service management practices for Mark Twain National Forest, including lands in the National Forest enrolled, or under consideration for enrollment, in the Collaborative Forest Landscape Restoration Project to convert certain lands into shortleaf pine-oak woodlands, to determine the impact of such management practices on forest health and tree mortality. The report shall specifically address—(1)the economic costs associated with the failure to utilize hardwoods cut as part of the Collaborative Forest Landscape Restoration Project and the subsequent loss of hardwood production from the treated lands in the long term;(2)the extent of increased tree mortality due to excessive heat generated by prescribed fires;(3)the impacts to water quality and rate of water run off due to erosion of the scorched earth left in the aftermath of the prescribed fires; and(4)a long-term plan for evaluation of the impacts of prescribed fires on lands previously burned within the Eleven Point Ranger District.IIIOregon and California Railroad Grant Lands Trust, Conservation, and Jobs301.Short titleThis title may be cited as the O&C Trust, Conservation, and Jobs Act.302.DefinitionsIn this title:(1)AffiliatesThe term “Affiliates” has the meaning given such term in part 121 of title 13, Code of Federal Regulations.(2)Board of trusteesThe term Board of Trustees means the Board of Trustees for the Oregon and California Railroad Grant Lands Trust appointed under section 313.(3)Coos Bay Wagon Road Grant landsThe term Coos Bay Wagon Road Grant lands means the lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179).(4)Fiscal yearThe term fiscal year means the Federal fiscal year, October 1 through the next September 30.(5)GovernorThe term Governor means the Governor of the State of Oregon.(6)O&C Region Public Domain landsThe term O&C Region Public Domain lands means all the land managed by the Bureau of Land Management in the Salem District, Eugene District, Roseburg District, Coos Bay District, and Medford District in the State of Oregon, excluding the Oregon and California Railroad Grant lands and the Coos Bay Wagon Road Grant lands.(7)O&C TrustThe terms Oregon and California Railroad Grant Lands Trust  and O&C Trust mean the trust created by section 311, which has fiduciary responsibilities to act for the benefit of the O&C Trust counties in the management of O&C Trust lands.(8)O&C trust countyThe term O&C Trust county means each of the 18 counties in the State of Oregon that contained a portion of the Oregon and California Railroad Grant lands as of January 1, 2013, each of which are beneficiaries of the O&C Trust.(9)O&C trust landsThe term O&C Trust lands means the surface estate of the lands over which management authority is transferred to the O&C Trust pursuant to section 311(c)(1). The term does not include any of the lands excluded from the O&C Trust pursuant to section 311(c)(2), transferred to the Forest Service under section 321, or Tribal lands transferred under subtitle D.(10)Oregon and California Railroad Grant landsThe term Oregon and California Railroad Grant lands means the following lands:(A)All lands in the State of Oregon revested in the United States under the Act of June 9, 1916 (39 Stat. 218), regardless of whether the lands are—(i)administered by the Secretary of the Interior, acting through the Bureau of Land Management, pursuant to the first section of the Act of August 28, 1937 (43 U.S.C. 1181a); or(ii)administered by the Secretary of Agriculture as part of the National Forest System pursuant to the first section of the Act of June 24, 1954 (43 U.S.C. 1181g).(B)All lands in the State obtained by the Secretary of the Interior pursuant to the land exchanges authorized and directed by section 2 of the Act of June 24, 1954 (43 U.S.C. 1181h).(C)All lands in the State acquired by the United States at any time and made subject to the provisions of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).(11)Reserve FundThe term Reserve Fund means the reserve fund created by the Board of Trustees under section 315(b).(12)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to Oregon and California Railroad Grant lands that are transferred to the management authority of the O&C Trust and, immediately before such transfer, were managed by the Bureau of Land Management; and(B)the Secretary of Agriculture, with respect to Oregon and California Railroad Grant lands that—(i)are transferred to the management authority of the O&C Trust and, immediately before such transfer, were part of the National Forest System; or(ii)are transferred to the Forest Service under section 321.(13)StateThe term State means the State of Oregon.(14)Transition periodThe term transition period means the three fiscal-year period specified in section 331 following the appointment of the Board of Trustees during which—(A)the O&C Trust is created; and(B)interim funding of the O&C Trust is secured.(15)Tribal landsThe term Tribal lands means any of the lands transferred to the Cow Creek Band of the Umpqua Tribe of Indians or the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians under subtitle D.ATrust, Conservation, and Jobs1Creation and Terms of O&C Trust311.Creation of O&C Trust and designation of O&C Trust lands(a)CreationThe Oregon and California Railroad Grant Lands Trust is established effective on October 1 of the first fiscal year beginning after the appointment of the Board of Trustees. As management authority over the surface of estate of the O&C Trust lands is transferred to the O&C Trust during the transition period pursuant to section 331, the transferred lands shall be held in trust for the benefit of the O&C Trust counties.(b)Trust purposeThe purpose of the O&C Trust is to produce annual maximum sustained revenues in perpetuity for O&C Trust counties by managing the timber resources on O&C Trust lands on a sustained-yield basis subject to the management requirements of section 314.(c)Designation of O&C trust lands(1)Lands includedExcept as provided in paragraph (2), the O&C Trust lands shall include all of the lands containing the stands of timber described in subsection (d) that are located, as of January 1, 2013, on Oregon and California Railroad Grant lands and O&C Region Public Domain lands.(2)Lands excludedO&C Trust lands shall not include any of the following Oregon and California Railroad Grant lands and O&C Region Public Domain lands (even if the lands are otherwise described in subsection (d)):(A)Federal lands within the National Landscape Conservation System as of January 1, 2013.(B)Federal lands designated as Areas of Critical Environmental Concern as of January 1, 2013.(C)Federal lands that were in the National Wilderness Preservation System as of January 1, 2013.(D)Federal lands included in the National Wild and Scenic Rivers System of January 1, 2013.(E)Federal lands within the boundaries of a national monument, park, or other developed recreation area as of January 1, 2013.(F)Oregon treasures addressed in subtitle C, any portion of which, as of January 1, 2013, consists of Oregon and California Railroad Grant lands or O&C Region Public Domain lands.(G)Tribal lands addressed in subtitle D.(d)Covered stands of timber(1)DescriptionThe O&C Trust lands consist of stands of timber that have previously been managed for timber production or that have been materially altered by natural disturbances since 1886. Most of these stands of timber are 80 years old or less, and all of such stands can be classified as having a predominant stand age of 125 years or less.(2)Delineation of boundaries by bureau of land managementThe Oregon and California Railroad Grant lands and O&C Region Public Domain lands that, immediately before transfer to the O&C Trust, were managed by the Bureau of Land Management are timber stands that have predominant birth date attributes of 1886 or later, with boundaries that are defined by polygon spatial data layer in and electronic data compilation filed by the Bureau of Land Management pursuant to paragraph (4). Except as provided in paragraph (5), the boundaries of all timber stands constituting the O&C Trust lands are finally and conclusively determined for all purposes by coordinates in or derived by reference to the polygon spatial data layer prepared by the Bureau of Land Management and filed pursuant to paragraph (4), notwithstanding anomalies that might later be discovered on the ground. The boundary coordinates are locatable on the ground by use of global positioning system signals. In cases where the location of the stand boundary is disputed or is inconsistent with paragraph (1), the location of boundary coordinates on the ground shall be, except as otherwise provided in paragraph (5), finally and conclusively determined for all purposes by the direct or indirect use of global positioning system equipment with accuracy specification of one meter or less.(3)Delineation of boundaries by forest serviceThe O&C Trust lands that, immediately before transfer to the O&C Trust, were managed by the Forest Service are timber stands that can be classified as having predominant stand ages of 125 years old or less. Within 30 days after the date of the enactment of this Act, the Secretary of Agriculture shall commence identification of the boundaries of such stands, and the boundaries of all such stands shall be identified and made available to the Board of Trustees not later than 180 days following the creation of the O&C Trust pursuant to subsection (a). In identifying the stand boundaries, the Secretary may use geographic information system data, satellite imagery, cadastral survey coordinates, or any other means available within the time allowed. The boundaries shall be provided to the Board of Trustees within the time allowed in the form of a spatial data layer from which coordinates can be derived that are locatable on the ground by use of global positioning system signals. Except as provided in paragraph (5), the boundaries of all timber stands constituting the O&C Trust lands are finally and conclusively determined for all purposes by coordinates in or derived by reference to the data provided by the Secretary within the time provided by this paragraph, notwithstanding anomalies that might later be discovered on the ground. In cases where the location of the stand boundary is disputed or inconsistent with paragraph (1), the location of boundary coordinates on the ground shall be, except as otherwise provided in paragraph (5), finally and conclusively determined for all purposes by the boundary coordinates provided by the Secretary as they are located on the ground by the direct or indirect use of global positioning system equipment with accuracy specifications of one meter or less. All actions taken by the Secretary under this paragraph shall be deemed to not involve Federal agency action or Federal discretionary involvement or control.(4)Data and mapsCopies of the data containing boundary coordinates for the stands included in the O&C Trust lands, or from which such coordinates are derived, and maps generally depicting the stand locations shall be filed with the Committee on Energy and Natural Resources of the Senate, the Committee on Natural Resources of the House of Representatives, and the office of the Secretary concerned. The maps and data shall be filed—(A)not later than 90 days after the date of the enactment of this Act, in the case of the lands identified pursuant to paragraph (2); and(B)not later than 180 days following the creation of the O&C Trust pursuant to subsection (a), in the case of lands identified pursuant to paragraph (3).(5)Adjustment authority and limitations(A)No impact on determining title or property ownership boundariesStand boundaries identified under paragraph (2) or (3) shall not be relied upon for purposes of determining title or property ownership boundaries. If the boundary of a stand identified under paragraph (2) or (3) extends beyond the property ownership boundaries of Oregon and California Railroad Grant lands or O&C Region Public Domain lands, as such property boundaries exist on the date of enactment of this Act, then that stand boundary is deemed adjusted by this subparagraph to coincide with the property ownership boundary.(B)Effect of data errors or inconsistenciesData errors or inconsistencies may result in parcels of land along property ownership boundaries that are unintentionally omitted from the O&C Trust lands that are identified under paragraph (2) or (3). In order to correct such errors, any parcel of land that satisfies all of the following criteria is hereby deemed to be O&C Trust land:(i)The parcel is within the ownership boundaries of Oregon and California Railroad Grant lands or O&C Region Public Domain lands on the date of the enactment of this Act.(ii)The parcel satisfies the description in paragraph (1) on the date of enactment of this Act.(iii)The parcel is not excluded from the O&C Trust lands pursuant to subsection (c)(2).(C)No impact on land exchange authorityNothing in this subsection is intended to limit the authority of the Trust and the Forest Service to engage in land exchanges between themselves or with owners of non-Federal land as provided elsewhere in this title.312.Legal effect of O&C Trust and judicial review(a)Legal status of trust landsSubject to the other provisions of this section, all right, title, and interest in and to the O&C Trust lands remain in the United States, except that—(1)the Board of Trustees shall have all authority to manage the surface estate of the O&C Trust lands and the resources found thereon;(2)actions on the O&C Trust lands shall be deemed to involve no Federal agency action or Federal discretionary involvement or control and the laws of the State shall apply to the surface estate of the O&C Trust lands in the manner applicable to privately owned timberlands in the State; and(3)the O&C Trust shall be treated as the beneficial owner of the surface estate of the O&C Trust lands for purposes of all legal proceedings involving the O&C Trust lands.(b)Minerals(1)In generalMineral and other subsurface rights in the O&C Trust lands are retained by the United States or other owner of such rights as of the date on which management authority over the surface estate of the lands are transferred to the O&C Trust.(2)Rock and gravel(A)Use authorized; purposeFor maintenance or construction on the road system under the control of the O&C Trust or for non-Federal lands intermingled with O&C Trust lands, the Board of Trustees may—(i)utilize rock or gravel found within quarries in existence immediately before the date of the enactment of this Act on any Oregon and California Railroad Grant lands and O&C Region Public Domain lands, excluding those lands designated under subtitle C or transferred under subtitle D; and(ii)construct new quarries on O&C Trust lands, except that any quarry so constructed may not exceed 5 acres.(B)ExceptionThe Board of Trustees shall not construct new quarries on any of the lands transferred to the Forest Service under section 321 or lands designated under subtitle D.(c)Roads(1)In generalExcept as provided in subsection (b), the Board of Trustees shall assume authority and responsibility over, and have authority to use, all roads and the road system specified in the following subparagraphs:(A)All roads and road systems on the Oregon and California Railroad and Grant lands and O&C Region Public Domain lands owned or administered by the Bureau of Land Management immediately before the date of the enactment of this Act, except that the Secretary of Agriculture shall assume the Secretary of Interior’s obligations for pro-rata maintenance expense and road use fees under reciprocal right-of-way agreements for those lands transferred to the Forest Service under section 321. All of the lands transferred to the Forest Service under section 321 shall be considered as part of the tributary area used to calculate pro-rata maintenance expense and road use fees.(B)All roads and road systems owned or administered by the Forest Service immediately before the date of the enactment of this Act and subsequently included within the boundaries of the O&C Trust lands.(C)All roads later added to the road system for management of the O&C Trust lands.(2)Lands transferred to forest serviceThe Secretary of Agriculture shall assume the obligations of the Secretary of Interior for pro-rata maintenance expense and road use fees under reciprocal rights-of-way agreements for those Oregon and California Railroad Grant lands or O&C Region Public Domain lands transferred to the Forest Service under section 321.(3)Compliance with Clean Water ActAll roads used, constructed, or reconstructed under the jurisdiction of the O&C Trust must comply with requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) applicable to private lands through the use of Best Management Practices under the Oregon Forest Practices Act.(d)Public access(1)In generalSubject to paragraph (2), public access to O&C Trust lands shall be preserved consistent with the policies of the Secretary concerned applicable to the O&C Trust lands as of the date on which management authority over the surface estate of the lands is transferred to the O&C Trust.(2)RestrictionsThe Board of Trustees may limit or control public access for reasons of public safety or to protect the resources on the O&C Trust lands.(e)LimitationsThe assets of the O&C Trust shall not be subject to the creditors of an O&C Trust county, or otherwise be distributed in an unprotected manner or be subject to anticipation, encumbrance, or expenditure other than for a purpose for which the O&C Trust was created.(f)RemedyAn O&C Trust county shall have all of the rights and remedies that would normally accrue to a beneficiary of a trust. An O&C Trust county shall provide the Board of Trustees, the Secretary concerned, and the Attorney General with not less than 60 days notice of an intent to sue to enforce the O&C Trust county’s rights under the O&C Trust.(g)Judicial review(1)In generalExcept as provided in paragraph (2), judicial review of any provision of this title shall be sought in the United States Court of Appeals for the District of Columbia Circuit. Parties seeking judicial review of the validity of any provision of this title must file suit within 90 days after the date of the enactment of this Act and no preliminary injunctive relief or stays pending appeal will be permitted. If multiple cases are filed under this paragraph, the Court shall consolidate the cases. The Court must rule on any action brought under this paragraph within 180 days.(2)Decisions of Board of TrusteesDecisions made by the Board of Trustees shall be subject to judicial review only in an action brought by an O&C County, except that nothing in this title precludes bringing a legal claim against the Board of Trustees that could be brought against a private landowner for the same action.313.Board of Trustees(a)Appointment authorizationSubject to the conditions on appointment imposed by this section, the Governor is authorized to appoint the Board of Trustees to administer the O&C Trust and O&C Trust lands. Appointments by the Governor shall be made within 60 days after the date of the enactment of this Act.(b)Members and eligibility(1)NumberSubject to subsection (c), the Board of Trustees shall consist of seven members.(2)Residency requirementMembers of the Board of Trustees must reside within an O&C Trust county.(3)Geographical representationTo the extent practicable, the Governor shall ensure broad geographic representation among the O&C Trust counties in appointing members to the Board of Trustees.(c)CompositionThe Board of Trustees shall include the following members:(1)(A)Two forestry and wood products representatives, consisting of—(i)one member who represents the commercial timber, wood products, or milling industries and who represents an Oregon-based company with more than 500 employees, taking into account its affiliates, that has submitted a bid for a timber sale on the Oregon and California Railroad Grant lands, O&C Region Public Domain lands, Coos Bay Wagon Road Grant lands, or O&C Trust lands in the preceding five years; and(ii)one member who represents the commercial wood products or milling industries and who represents an Oregon-based company with 500 or fewer employees, taking into account its affiliates, that has submitted a bid for a timber sale on the Oregon and California Railroad Grant lands, O&C Region Public Domain lands, Coos Bay Wagon Road Grant lands, or O&C Trust lands in the preceding five years.(B)At least one of the two representatives selected in this paragraph must own commercial forest land that is adjacent to the O&C Trust lands and from which the representative has not exported unprocessed timber in the preceding five years.(2)One representative of the general public who has professional experience in one or more of the following fields:(A)Business management.(B)Law.(C)Accounting.(D)Banking.(E)Labor management.(F)Transportation.(G)Engineering.(H)Public policy.(3)One representative of the science community who, at a minimum, holds a Doctor of Philosophy degree in wildlife biology, forestry, ecology, or related field and has published peer-reviewed academic articles in the representative’s field of expertise.(4)Three governmental representatives, consisting of—(A)two members who are serving county commissioners of an O&C Trust county and who are nominated by the governing bodies of a majority of the O&C Trust counties and approved by the Governor, except that the two representatives may not be from the same county; and(B)one member who holds State-wide elected office (or is a designee of such a person) or who represents a federally recognized Indian tribe or tribes within one or more O&C Trust counties.(d)Term, initial appointment, vacancies(1)TermExcept in the case of initial appointments, members of the Board of Trustees shall serve for five-year terms and may be reappointed for one consecutive term.(2)Initial appointmentsIn making the first appointments to the Board of Trustees, the Governor shall stagger initial appointment lengths so that two members have three-year terms, two members have four-year terms, and three members have a full five-year term.(3)VacanciesAny vacancy on the Board of Trustees shall be filled within 45 days by the Governor for the unexpired term of the departing member.(4)Board of Trustees Management CostsMembers of the Board of Trustees may receive annual compensation from the O&C Trust at a rate not to exceed 50 percent of the average annual salary for commissioners of the O&C Trust counties for that year.(e)Chairperson and operations(1)ChairpersonA majority of the Board of Trustees shall select the chairperson for the Board of Trustees each year.(2)MeetingsThe Board of Trustees shall establish proceedings to carry out its duties. The Board shall meet at least quarterly. Except for meetings substantially involving personnel and contractual decisions, all meetings of the Board shall comply with the public meetings law of the State.(f)Quorum and decision-Making(1)QuorumA quorum shall consist of five members of the Board of Trustees. The presence of a quorum is required to constitute an official meeting of the board of trustees to satisfy the meeting requirement under subsection (e)(2).(2)DecisionsAll actions and decisions by the Board of Trustees shall require approval by a majority of members.(g)Annual auditFinancial statements regarding operation of the O&C Trust shall be independently prepared and audited annually for review by the O&C Trust counties, Congress, and the State.314.Management of O&C Trust lands(a)In generalExcept as otherwise provided in this title, the O&C Trust lands will be managed by the Board of Trustees in compliance with all Federal and State laws in the same manner as such laws apply to private forest lands.(b)Timber sale plansThe Board of Trustees shall approve and periodically update management and sale plans for the O&C Trust lands consistent with the purpose specified in section 311(b). The Board of Trustees may defer sale plans during periods of depressed timber markets if the Board of Trustees, in its discretion, determines that such delay until markets improve is financially prudent and in keeping with its fiduciary obligation to the O&C Trust counties.(c)Stand rotation(1)100–120 year rotationThe Board of Trustees shall manage not less than 50 percent of the harvestable acres of the O&C Trust lands on a 100–120 year rotation. The acreage subject to 100–120 year management shall be geographically dispersed across the O&C Trust lands in a manner that the Board of Trustees, in its discretion, determines will contribute to aquatic and terrestrial ecosystem values.(2)BalanceThe balance of the harvestable acreage of the O&C Trust lands shall be managed on any rotation age the Board of Trustees, in its discretion and in compliance with applicable State law, determines will best satisfy its fiduciary obligation to provide revenue to the O&C Trust counties.(3)ThinningNothing in this subsection is intended to limit the ability of the Board of Trustees to decide, in its discretion, to thin stands of timber on O&C Trust lands.(d)Sale terms(1)In generalSubject to paragraphs (2) and (3), the Board of Trustees is authorized to establish the terms for sale contracts of timber or other forest products from O&C Trust lands.(2)Set asideThe Board of Trustees shall establish a program consistent with the program of the Bureau of Land Management under a March 10, 1959 Memorandum of Understanding, as amended, regarding calculation of shares and sale of timber set aside for purchase by business entities with 500 or fewer employees and consistent with the regulations in part 121 of title 13, Code of Federal Regulations applicable to timber sale set asides, except that existing shares in effect on the date of enactment of this Act shall apply until the next scheduled recomputation of shares. In implementing its program that is consistent with such Memorandum of Understanding, the Board of Trustees shall utilize the Timber Sale Procedure Handbook and other applicable procedures of the Bureau of Land Management, including the Operating Procedures for Conducting the Five-Year Recomputation of Small Business Share Percentages in effect on January 1, 2013.(3)Competitive biddingThe Board of Trustees must sell timber on a competitive bid basis. No less than 50 percent of the total volume of timber sold by the Board of Trustees each year shall be sold by oral bidding consistent with practices of the Bureau of Land Management as of January 1, 2013.(e)Prohibition on export(1)In generalAs a condition on the sale of timber or other forest products from O&C Trust lands, unprocessed timber harvested from O&C Trust lands may not be exported.(2)ViolationsAny person who knowingly exports unprocessed timber harvested from O&C Trust lands, who knowingly provides such unprocessed timber for export by another person, or knowingly sells timber harvested from O&C Trust lands to a person who is disqualified from purchasing timber from such lands pursuant to this section shall be disqualified from purchasing timber or other forest products from O&C Trust lands or from Federal lands administered under this subtitle. Any person who uses unprocessed timber harvested from O&C Trust lands in substitution for exported unprocessed timber originating from private lands shall be disqualified from purchasing timber or other forest products from O&C Trust lands or from Federal lands administered under this subtitle.(3)Unprocessed timber definedIn this subsection, the term unprocessed timber has the meaning given such term in section 493(9) of the Forest Resources Conservation and Shortage Relief Act of 1990 (16 U.S.C. 620e(9)).(f)Integrated Pest, Disease, and Weed Management PlanThe Board of Trustees shall develop an integrated pest and vegetation management plan to assist forest managers in prioritizing and minimizing the use of pesticides and herbicides approved by the Environmental Protection Agency and used in compliance with the Oregon Forest Practices Act. The plan shall optimize the ability of the O&C Trust to re-establish forest stands after harvest in compliance with the Oregon Forest Practices Act and to create diverse early seral stage forests. The plan shall allow for the eradication, containment and suppression of disease, pests, weeds and noxious plants, and invasive species as found on the State Noxious Weed List and prioritize ground application of herbicides and pesticides to the greatest extent practicable. The plan shall be completed before the start of the second year of the transition period. The planning process shall be open to the public and the Board of Trustees shall hold not less than two public hearings on the proposed plan before final adoption.(g)Access to lands transferred to Forest ServicePersons acting on behalf of the O&C Trust shall have a right of timely access over lands transferred to the Forest Service under section 321 and Tribal lands transferred under subtitle D as is reasonably necessary for the Board of Trustees to carry out its management activities with regard to the O&C Trust lands and the O&C Trust to satisfy its fiduciary duties to O&C counties.(h)Harvest area tree and retention requirements(1)In generalThe O&C Trust lands shall include harvest area tree and retention requirements consistent with State law.(2)Use of old growth definitionTo the greatest extent practicable, and at the discretion of the Board of Trustees, old growth, as defined by the Old Growth Review Panel created by section 324, shall be used to meet the retention requirements applicable under paragraph (1).(i)Riparian area management(1)In generalThe O&C Trust lands shall be managed with timber harvesting limited in riparian areas as follows:(A)StreamsFor all fish bearing streams and all perennial non-fish-bearing streams, there shall be no removal of timber within a distance equal to the height of one site potential tree on both sides of the stream channel. For intermittent, non-fish-bearing streams, there shall be no removal of timber within a distance equal to one-half the height of a site potential tree on both sides of the stream channel. For purposes of this subparagraph, the stream channel boundaries are the lines of ordinary high water.(B)Larger lakes, ponds and reservoirsFor all lakes, ponds, and reservoirs with surface area larger than one quarter of one acre, there shall be no removal of timber within a distance equal to the height of one site potential tree from the line of ordinary high water of the water body.(C)Small ponds and natural wetlands, springs and seepsFor all ponds with surface area one quarter acre or less, and for all natural wetlands, springs and seeps, there shall be no removal of timber within the area dominated by riparian vegetation.(2)MeasurementsFor purposes of paragraph (1), all distances shall be measured along slopes, and all site potential tree heights shall be average height at maturity of the dominant species of conifer determined at a scale no finer than the applicable fifth field watershed.(3)Rules of constructionNothing in paragraph (1) shall be construed—(A)to prohibit the falling or placement of timber into streams to create large woody debris for the benefit of aquatic ecosystems; or(B)to prohibit the falling of trees within riparian areas as may be reasonably necessary for safety or operational reasons in areas adjacent to the riparian areas, or for road construction or maintenance pursuant to section 312(c)(3).(j)Fire protection and emergency response(1)Reciprocal fire protection agreements(A)Continuation of agreementsSubject to subparagraphs (B), (C), and (D), any reciprocal fire protection agreement between the State or any other entity and the Secretary concerned with regard to Oregon and California Railroad Grant lands and O&C Region Public Domain lands in effect on the date of the enactment of this Act shall remain in place for a period of ten years after such date unless earlier terminated by the State or other entity.(B)Assumption of BLM rights and dutiesThe Board of Trustees shall exercise the rights and duties of the Bureau of Land Management under the agreements described in subparagraph (A), except as such rights and duties might apply to Tribal lands under subtitle D.(C)Effect of expiration of periodFollowing the expiration of the ten-year period under subparagraph (A), the Board of Trustees shall continue to provide for fire protection of the Oregon and California Railroad Grant lands and O&C Region Public Domain lands, including those transferred to the Forest Service under section 331, through continuation of the reciprocal fire protection agreements, new cooperative agreements, or by any means otherwise permitted by law. The means selected shall be based on the review by the Board of Trustees of whether the reciprocal fire protection agreements were effective in protecting the lands from fire.(D)Emergency responseNothing in this paragraph shall prevent the Secretary of Agriculture from an emergency response to a fire on the O&C Trust lands or lands transferred to the Forest Service under section 321.(2)Emergency response to fireSubject to paragraph (1), if the Secretary of Agriculture determines that fire on any of the lands transferred under section 321 is burning uncontrolled or the Secretary, the Board of Trustees, or contracted party does not have readily and immediately available personnel and equipment to control or extinguish the fire, the Secretary, or any forest protective association or agency under contract or agreement with the Secretary or the Board of Trustees for the protection of forestland against fire, shall summarily and aggressively abate the nuisance thus controlling and extinguishing the fire.(k)Northern spotted owlSo long as the O&C Trust maintains the 100–120 year rotation on 50 percent of the harvestable acres required in subsection (c), the section 321 lands representing the best quality habitat for the owl are transferred to the Forest Service, and the O&C Trust protects currently occupied northern spotted owl nest sites consistent with the forest practices in the Oregon Forest Practices Act, management of the O&C Trust land by the Board of Trustees shall be considered to comply with section 9 of Public Law 93–205 (16 U.S.C. 1538) for the northern spotted owl. A currently occupied northern spotted owl nest site shall be considered abandoned if there are no northern spotted owl responses following three consecutive years of surveys using the Protocol for Surveying Management Activities that May Impact Northern Spotted Owls dated February 2, 2013.315.Distribution of revenues from O&C Trust lands(a)Annual distribution of revenues(1)Time for distribution; usePayments to each O&C Trust county shall be made available to the general fund of the O&C Trust county as soon as practicable following the end of each fiscal year, to be used as are other unrestricted county funds.(2)AmountThe amount paid to an O&C Trust county in relation to the total distributed to all O&C Trust counties for a fiscal year shall be based on the proportion that the total assessed value of the Oregon and California Railroad Grant lands in each of the O&C Trust counties for fiscal year 1915 bears to the total assessed value of all of the Oregon and California Railroad Grant lands in the State for that same fiscal year. However, for the purposes of this subsection the portion of the revested Oregon and California Railroad Grant lands in each of the O&C Trust counties that was not assessed for fiscal year 1915 shall be deemed to have been assessed at the average assessed value of the Oregon and California Railroad Grant lands in the county.(3)LimitationAfter the fifth payment made under this subsection, the payment to an O&C Trust county for a fiscal year shall not exceed 110 percent of the previous year’s payment to the O&C Trust county, adjusted for inflation based on the consumer price index applicable to the geographic area in which the O&C Trust counties are located.(b)Reserve fund(1)Establishment of reserve fundThe Board of Trustees shall generate and maintain a reserve fund.(2)Deposits to reserve fundWithin 10 years after creation of the O&C Trust or as soon thereafter as is practicable, the Board of Trustees shall establish and seek to maintain an annual balance of $125,000,000 in the Reserve Fund, to be derived from revenues generated from management activities involving O&C Trust lands. All annual revenues generated in excess of operating costs and payments to O&C Trust counties required by subsection (a) and payments into the Conservation Fund as provided in subsection (c) shall be deposited in the Reserve Fund.(3)Expenditures from reserve fundThe Board of Trustees shall use amounts in the Reserve Fund only—(A)to pay management and administrative expenses or capital improvement costs on O&C Trust lands; and(B)to make payments to O&C Trust counties when payments to the counties under subsection (a) are projected to be 90 percent or less of the previous year’s payments.(c)O&C trust conservation fund(1)Establishment of conservation fundThe Board of Trustees shall use a portion of revenues generated from activity on the O&C Trust lands, consistent with paragraph (2), to establish and maintain a O&C Trust Conservation Fund. The O&C Trust Conservation Fund shall include no Federal appropriations.(2)RevenuesFollowing the transition period, five percent of the O&C Trust’s annual net operating revenue, after deduction of all management costs and expenses, including the payment required under section 317, shall be deposited to the O&C Trust Conservation Fund.(3)Expenditures from conservation fundThe Board of Trustees shall use amounts from the O&C Trust Conservation Fund only—(A)to fund the voluntary acquisition of conservation easements from willing private landowners in the State;(B)to fund watershed restoration, remediation and enhancement projects within the State; or(C)to contribute to balancing values in a land exchange with willing private landowners proposed under section 323(b), if the land exchange will result in a net increase in ecosystem benefits for fish, wildlife, or rare native plants.316.Land exchange authority(a)AuthoritySubject to approval by the Secretary concerned, the Board of Trustees may negotiate proposals for land exchanges with owners of lands adjacent to O&C Trust lands in order to create larger contiguous blocks of land under management by the O&C Trust to facilitate resource management, to improve conservation value of such lands, or to improve the efficiency of management of such lands.(b)Approval required; criteriaThe Secretary concerned may approve a land exchange proposed by the Board of Trustees administratively if the exchange meets the following criteria:(1)The non-Federal lands are completely within the State.(2)The non-Federal lands have high timber production value, or are necessary for more efficient or effective management of adjacent or nearby O&C Trust lands.(3)The non-Federal lands have equal or greater value to the O&C Trust lands proposed for exchange.(4)The proposed exchange is reasonably likely to increase the net income to the O&C Trust counties over the next 20 years and not decrease the net income to the O&C Trust counties over the next 10 years.(c)Acreage limitationThe Secretary concerned shall not approve land exchanges under this section that, taken together with all previous exchanges involving the O&C Trust lands, have the effect of reducing the total acreage of the O&C Trust lands by more than five percent from the total acreage to be designated as O&C Trust land under section 311(c)(1).(d)Inapplicability of certain lawsSection 3 of the Oregon Public Lands Transfer and Protection Act of 1998 (Public Law 105–321; 112 Stat. 3022), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et. seq.), including the amendments made by the Federal Land Exchange Facilitation Act of 1988 (Public Law 100–409; 102 Stat. 1086), the Act of March 20, 1922 (16 U.S.C. 485, 486), and the Act of March 1, 1911 (commonly known as the Weeks Act; 16 U.S.C. 480 et seq.) shall not apply to the land exchange authority provided by this section.(e)Exchanges with forest service(1)Exchanges authorizedThe Board of Trustees is authorized to engage in land exchanges with the Forest Service if approved by the Secretary pursuant to section 323(c).(2)Management of exchanged landsFollowing completion of a land exchange under paragraph (1), the management requirements applicable to the newly acquired lands by the O&C Trust or the Forest Service shall be the same requirements under this subtitle applicable to the other lands that are managed by the O&C Board or the Forest Service.317.Payments to the United States TreasuryAs soon as practicable after the end of the third fiscal year of the transition period and in each of the subsequent seven fiscal years, the O&C Trust shall submit a payment of $10,000,000 to the United States Treasury.2Transfer of Certain Lands to Forest Service321.Transfer of certain Oregon and California Railroad Grant lands to Forest Service(a)Transfer requiredThe Secretary of the Interior shall transfer administrative jurisdiction over all Oregon and California Railroad Grant lands and O&C Region Public Domain lands not designated as O&C Trust lands by subparagraphs (A) through (F) of section 311(c)(1), including those lands excluded by section 311(c)(2), to the Secretary of Agriculture for inclusion in the National Forest System and administration by the Forest Service as provided in section 322.(b)ExceptionThis section does not apply to Tribal lands transferred under subtitle D.322.Management of transferred lands by Forest Service(a)Assignment to existing national forestsTo the greatest extent practicable, management responsibilities for the lands transferred under section 321 shall be assigned to the unit of the National Forest System geographically closest to the transferred lands. The Secretary of Agriculture shall have ultimate decision-making authority, but shall assign the transferred lands to a unit not later than the applicable transfer date provided in the transition period.(b)Application of Northwest Forest Plan(1)In generalExcept as provided in paragraph (2), the lands transferred under section 321 shall be managed under the Northwest Forest Plan and shall retain Northwest Forest Plan land use designations until or unless changed in the manner provided by Federal laws applicable to the administration and management of the National Forest System.(2)Exception for certain designated landsThe lands excluded from the O&C Trust by subparagraphs (A) through (F) of section 311(c)(2) and transferred to the Forest Service under section 321 shall be managed as provided by Federal laws applicable to the lands.(c)Protection of old growthOld growth, as defined by the Old Growth Review Panel pursuant to rulemaking conducted in accordance with section 553 of title 5, United States Code, shall not be harvested by the Forest Service on lands transferred under section 321.(d)Emergency response to fireSubject to section 314(i), if the Secretary of Agriculture determines that fire on any of the lands transferred under section 321 is burning uncontrolled or the Secretary or contracted party does not have readily and immediately available personnel and equipment to control or extinguish the fire, the Secretary, or any forest protective association or agency under contract or agreement with the Secretary for the protection of forestland against fire, and within whose protection area the fire exists, shall summarily and aggressively abate the nuisance thus controlling and extinguishing the fire.323.Management efficiencies and expedited land exchanges(a)Land exchange authorityThe Secretary of Agriculture may conduct land exchanges involving lands transferred under section 321, other than the lands excluded from the O&C Trust by subparagraphs (A) through (F) of section 311(c)(2), in order create larger contiguous blocks of land under management of the Secretary to facilitate resource management, to improve conservation value of such lands, or to improve the efficiency of management of such lands.(b)Criteria for exchanges with non-Federal ownersThe Secretary of Agriculture may conduct a land exchange administratively under this section with a non-Federal owner (other than the O&C Trust) if the land exchange meets the following criteria:(1)The non-Federal lands are completely within the State.(2)The non-Federal lands have high wildlife conservation or recreation value or the exchange is necessary to increase management efficiencies of lands administered by the Forest Service for the purposes of the National Forest System.(3)The non-Federal lands have equal or greater value to the Federal lands purposed for exchange or a balance of values can be achieved—(A)with a grant of funds provided by the O&C Trust pursuant to section 315(c); or(B)from other sources.(c)Criteria for exchanges with O&C trustThe Secretary of Agriculture may conduct land exchanges with the Board of Trustees administratively under this subsection, and such an exchange shall be deemed to not involve any Federal action or Federal discretionary involvement or control if the land exchange with the O&C Trust meets the following criteria:(1)The O&C Trust lands to be exchanged have high wildlife value or ecological value or the exchange would facilitate resource management or otherwise contribute to the management efficiency of the lands administered by the Forest Service.(2)The exchange is requested or approved by the Board of Trustees for the O&C Trust and will not impair the ability of the Board of Trustees to meet its fiduciary responsibilities.(3)The lands to be exchanged by the Forest Service do not contain stands of timber meeting the definition of old growth established by the Old Growth Review Panel pursuant to section 324.(4)The lands to be exchanged are equal in acreage.(d)Acreage limitationThe Secretary of Agriculture shall not approve land exchanges under this section that, taken together with all previous exchanges involving the lands described in subsection (a), have the effect of reducing the total acreage of such lands by more than five percent from the total acreage originally transferred to the Secretary.(e)Inapplicability of certain lawsSection 3 of the Oregon Public Lands Transfer and Protection Act of 1998 (Public Law 105–321; 112 Stat. 3022), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et. seq.), including the amendments made by the Federal Land Exchange Facilitation Act of 1988 (Public Law 100–409; 102 Stat. 1086), the Act of March 20, 1922 (16 U.S.C. 485, 486), and the Act of March 1, 1911 (commonly known as the Weeks Act; 16 U.S.C. 480 et seq.) shall not apply to the land exchange authority provided by this section.324.Review panel and old growth protection(a)Appointment; membersWithin 60 days after the date of the enactment of this Act the Secretary of Agriculture shall appoint an Old Growth Review Panel consisting of five members. At a minimum, the members must hold a Doctor of Philosophy degree in wildlife biology, forestry, ecology, or related field and published peer-reviewed academic articles in their field of expertise.(b)Purpose of reviewMembers of the Old Growth Review Panel shall review existing, published, peer-reviewed articles in relevant academic journals and establish a definition or definitions of old growth as it applies to the ecologically, geographically and climatologically unique Oregon and California Railroad Grant lands and O&C Region Public Domain lands managed by the O&C Trust or the Forest Service only. The definition or definitions shall bear no legal force, shall not be used as a precedent for, and shall not apply to any lands other than the Oregon and California Railroad Grant lands and O&C Region Public Domain lands managed by the O&C Trust or the Forest Service in western Oregon. The definition or definitions shall not apply to Tribal lands.(c)Submission of resultsThe definition or definitions for old growth in western Oregon established under subsection (b), if approved by at least four members of the Old Growth Review Panel, shall be submitted to the Secretary of Agriculture within six months after the date of the enactment of this Act.325.Uniqueness of old growth protection on Oregon and California Railroad Grant landsAll sections of this subtitle referring to the term old growth are uniquely suited to resolve management issues for the lands covered by this subtitle only, and shall not be construed as precedent for any other situation involving management of other Federal, State, Tribal, or private lands.3Transition331.Transition period and operations(a)Transition period(1)Commencement; durationEffective on October 1 of the first fiscal year beginning after the appointment of the Board of Trustees under section 313, a transition period of three fiscal years shall commence.(2)ExceptionsUnless specifically stated in the following subsections, any action under this section shall be deemed not to involve Federal agency action or Federal discretionary involvement or control.(b)Year one(1)ApplicabilityDuring the first fiscal year of the transition period, the activities described in this subsection shall occur.(2)Board of Trustees activitiesThe Board of Trustees shall employ sufficient staff or contractors to prepare for beginning management of O&C Trust lands and O&C Region Public Domain lands in the second fiscal year of the transition period, including preparation of management plans and a harvest schedule for the lands over which management authority is transferred to the O&C Trust in the second fiscal year.(3)Forest service activitiesThe Forest Service shall begin preparing to assume management authority of all Oregon and California Railroad Grant lands and O&C Region Public Domain lands transferred under section 321 in the second fiscal year.(4)Secretary concerned activitiesThe Secretary concerned shall continue to exercise management authority over all Oregon and California Railroad Grant lands and O&C Region Public Domain lands under all existing Federal laws.(5)Information sharingUpon written request from the Board of Trustees, the Secretary of the Interior shall provide copies of any documents or data, however stored or maintained, that includes the requested information concerning O&C Trust lands. The copies shall be provided as soon as practicable and to the greatest extent possible, but in no event later than 30 days following the date of the request.(6)ExceptionThis subsection does not apply to Tribal lands transferred under subtitle D.(c)Year two(1)ApplicabilityDuring the second fiscal year of the transition period, the activities described in this subsection shall occur.(2)Transfer of O&C Trust landsEffective on October 1 of the second fiscal year of the transition period, management authority over the O&C Trust lands shall be transferred to the O&C Trust.(3)Transfer of lands to forest serviceThe transfers required by section 321 shall occur.(4)Information sharingThe Secretary of Agriculture shall obtain and manage, as soon as practicable, all documents and data relating to the Oregon and California Railroad Grant lands, O&C Region Public Domain lands, and Coos Bay Wagon Road lands previously managed by the Bureau of Land Management. Upon written request from the Board of Trustees, the Secretary of Agriculture shall provide copies of any documents or data, however stored or maintained, that includes the requested information concerning O&C Trust lands. The copies shall be provided as soon as practicable and to the greatest extent possible, but in no event later than 30 days following the date of the request.(5)Implementation of management planThe Board of Trustees shall begin implementing its management plan for the O&C Trust lands and revise the plan as necessary. Distribution of revenues generated from all activities on the O&C Trust lands shall be subject to section 315.(d)Year three and subsequent years(1)ApplicabilityDuring the third fiscal year of the transition period and all subsequent fiscal years, the activities described in this subsection shall occur.(2)Board of trustees managementThe Board of Trustees shall manage the O&C Trust lands pursuant to subtitle A.332.O&C Trust management capitalization(a)Borrowing authorityThe Board of Trustees is authorized to borrow from any available private sources and non-Federal, public sources in order to provide for the costs of organization, administration, and management of the O&C Trust during the three-year transition period provided in section 331.(b)SupportNotwithstanding any other provision of law, O&C Trust counties are authorized to loan to the O&C Trust, and the Board of Trustees is authorized to borrow from willing O&C Trust counties, amounts held on account by such counties that are required to be expended in accordance with the Act of May 23,1908 (35 Stat. 260; 16 U.S.C. 500) and section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500), except that, upon repayment by the O&C Trust, the obligation of such counties to expend the funds in accordance with such Acts shall continue to apply.333.Existing Bureau of Land Management and Forest Service contracts(a)Treatment of existing contractsAny work or timber contracts sold or awarded by the Bureau of Land Management or Forest Service on or with respect to Oregon and California Railroad Grant lands or O&C Region Public Domain lands before the transfer of the lands to the O&C Trust or the Forest Service, or Tribal lands transferred under subtitle D, shall remain binding and effective according to the terms of the contracts after the transfer of the lands. The Board of Trustees and Secretary concerned shall make such accommodations as are necessary to avoid interfering in any way with the performance of the contracts.(b)Treatment of Payments under contractsPayments made pursuant to the contracts described in subsection (a), if any, shall be made as provided in those contracts and not made to the O&C Trust.334.Protection of valid existing rights and access to non-Federal land(a)Valid rightsNothing in this title, or any amendment made by this title, shall be construed as terminating any valid lease, permit, patent, right-of-way, agreement, or other right of authorization existing on the date of the enactment of this Act with regard to Oregon and California Railroad Grant lands or O&C Region Public Domain lands, including O&C Trust lands over which management authority is transferred to the O&C Trust pursuant to section 311(c)(1), lands transferred to the Forest Service under section 321, and Tribal lands transferred under subtitle D.(b)Access to lands(1)Existing access rightsThe Secretary concerned shall preserve all rights of access and use, including (but not limited to) reciprocal right-of-way agreements, tail hold agreements, or other right-of-way or easement obligations existing on the date of the enactment of this Act, and such rights shall remain applicable to lands covered by this subtitle in the same manner and to the same extent as such rights applied before the date of the enactment of this Act.(2)New access rightsIf a current or future landowner of land intermingled with Oregon and California Railroad Grant lands or O&C Region Public Domain lands does not have an existing access agreement related to the lands covered by this subtitle, the Secretary concerned shall enter into an access agreement, including appurtenant lands, to secure the landowner the reasonable use and enjoyment of the landowner’s land, including the harvest and hauling of timber.(c)Management cooperationThe Board of Trustees and the Secretary concerned shall provide current and future landowners of land intermingled with Oregon and California Railroad Grant lands or O&C Region Public Domain lands the permission needed to manage their lands, including to locate tail holds, tramways, and logging wedges, to purchase guylines, and to cost-share property lines surveys to the lands covered by this subtitle, within 30 days after receiving notification of the landowner’s plan of operation.(d)Judicial reviewNotwithstanding section 312(g)(2), a private landowner may obtain judicial review of a decision of the Board of Trustees to deny—(1)the landowner the rights provided by subsection (b) regarding access to the landowner’s land; or(2)the landowner the reasonable use and enjoyment of the landowner’s land.335.Repeal of superseded law relating to Oregon and California Railroad Grant lands(a)RepealExcept as provided in subsection (b), the Act of August 28, 1937 (43 U.S.C. 1181a et seq.) is repealed effective on October 1 of the first fiscal year beginning after the appointment of the Board of Trustees.(b)Effect of certain court rulingsIf, as a result of judicial review authorized by section 312, any provision of this subtitle is held to be invalid and implementation of the provision or any activity conducted under the provision is then enjoined, the Act of August 28, 1937 (43 U.S.C. 1181a et seq.), as in effect immediately before its repeal by subsection (a), shall be restored to full legal force and effect as if the repeal had not taken effect.BCoos Bay Wagon Roads341.Transfer of management authority over certain Coos Bay Wagon Road Grant lands to Coos County, Oregon(a)Transfer requiredExcept in the case of the lands described in subsection (b), the Secretary of the Interior shall transfer management authority over the Coos Bay Wagon Road Grant lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179), and the surface resources thereon, to the Coos County government. The transfer shall be completed not later than one year after the date of the enactment of this Act.(b)Lands excludedThe transfer under subsection (a) shall not include any of the following Coos Bay Wagon Road Grant lands:(1)Federal lands within the National Landscape Conservation System as of January 1, 2013.(2)Federal lands designated as Areas of Critical Environmental Concern as of January 1, 2013.(3)Federal lands that were in the National Wilderness Preservation System as of January 1, 2013.(4)Federal lands included in the National Wild and Scenic Rivers System of January 1, 2013.(5)Federal lands within the boundaries of a national monument, park, or other developed recreation area as of January 1, 2013.(6)All stands of timber generally older than 125 years old, as of January 1, 2011, which shall be conclusively determined by reference to the polygon spatial data layer in the electronic data compilation filed by the Bureau of Land Management based on the predominant birth-date attribute, and the boundaries of such stands shall be conclusively determined for all purposes by the global positioning system coordinates for such stands.(7)Tribal lands addressed in subtitle D.(c)Management(1)In generalCoos County shall manage the Coos Bay Wagon Road Grant lands over which management authority is transferred under subsection (a) consistent with section 314, and for purposes of applying such section, Board of Trustees shall be deemed to mean Coos County and O&C Trust lands shall be deemed to mean the transferred lands.(2)Responsibility for management costsCoos County shall be responsible for all management and administrative costs of the Coos Bay Wagon Road Grant lands over which management authority is transferred under subsection (a).(3)Management contractsCoos County may contract, if competitively bid, with one or more public, private, or tribal entities, including (but not limited to) the Coquille Indian Tribe, if such entities are substantially based in Coos or Douglas Counties, Oregon, to manage and administer the lands.(d)Treatment of revenues(1)In generalAll revenues generated from the Coos Bay Wagon Road Grant lands over which management authority is transferred under subsection (a) shall be deposited in the general fund of the Coos County treasury to be used as are other unrestricted county funds.(2)TreasuryAs soon as practicable after the end of the third fiscal year of the transition period and in each of the subsequent seven fiscal years, Coos County shall submit a payment of $400,000 to the United States Treasury.(3)Douglas countyBeginning with the first fiscal year for which management of the Coos Bay Wagon Road Grant lands over which management authority is transferred under subsection (a) generates net positive revenues, and for all subsequent fiscal years, Coos County shall transmit a payment to the general fund of the Douglas County treasury from the net revenues generated from the lands. The payment shall be made as soon as practicable following the end of each fiscal year and the amount of the payment shall bear the same proportion to total net revenues for the fiscal year as the proportion of the Coos Bay Wagon Road Grant lands in Douglas County in relation to all Coos Bay Wagon Road Grant lands in Coos and Douglas Counties as of January 1, 2013.342.Transfer of certain Coos Bay Wagon Road Grant lands to Forest ServiceThe Secretary of the Interior shall transfer administrative jurisdiction over the Coos Bay Wagon Road Grant lands excluded by paragraphs (1) through (6) of section 341(b) to the Secretary of Agriculture for inclusion in the National Forest System and administration by the Forest Service as provided in section 322.343.Land exchange authorityCoos County may recommend land exchanges to the Secretary of Agriculture and carry out such land exchanges in the manner provided in section 316.COregon Treasures1Wilderness Areas351.Designation of Devil's Staircase Wilderness(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Federal land in the State of Oregon administered by the Forest Service and the Bureau of Land Management, comprising approximately 30,520 acres, as generally depicted on the map titled Devil's Staircase Wilderness Proposal, dated October 26, 2009, are designated as a wilderness area for inclusion in the National Wilderness Preservation System and to be known as the Devil's Staircase Wilderness.(b)Map and Legal DescriptionAs soon as practicable after the date of the enactment of this Act, the Secretary shall file with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of wilderness area designated by subsection (a). The map and legal description shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and description. In the case of any discrepancy between the acreage specified in subsection (a) and the map, the map shall control. The map and legal description shall be on file and available for public inspection in the Office of the Chief of the Forest Service.(c)Administration(1)In generalSubject to valid existing rights, the Devil's Staircase Wilderness Area shall be administered by the Secretaries of Agriculture and the Interior, in accordance with the Wilderness Act and the Oregon Wilderness Act of 1984, except that, with respect to the wilderness area, any reference in the Wilderness Act to the effective date of that Act shall be deemed to be a reference to the date of the enactment of this Act.(2)Forest service roadsAs provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary of Agriculture shall—(A)decommission any National Forest System road within the wilderness boundaries; and(B)convert Forest Service Road 4100 within the wilderness boundary to a trail for primitive recreational use.(d)Incorporation of Acquired Land and InterestsAny land within the boundary of the wilderness area designated by this section that is acquired by the United States shall—(1)become part of the Devil's Staircase Wilderness Area; and(2)be managed in accordance with this section and any other applicable law.(e)Fish and wildlifeNothing in this section shall be construed as affecting the jurisdiction or responsibilities of the State of Oregon with respect to wildlife and fish in the national forests.(f)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land designated as wilderness area by this section is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(g)Protection of tribal rightsNothing in this section shall be construed to diminish—(1)the existing rights of any Indian tribe; or(2)tribal rights regarding access to Federal lands for tribal activities, including spiritual, cultural, and traditional food gathering activities.352.Expansion of Wild Rogue Wilderness Area(a)ExpansionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land managed by the Bureau of Land Management, comprising approximately 58,100 acres, as generally depicted on the map entitled Wild Rogue, dated September 16, 2010, are hereby included in the Wild Rogue Wilderness, a component of the National Wilderness Preservation System.(b)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall file a map and a legal description of the wilderness area designated by this section, with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct typographical errors in the maps and legal descriptions.(3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.(c)AdministrationSubject to valid existing rights, the area designated as wilderness by this section shall be administered by the Secretary of Agriculture in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(d)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land designated as wilderness by this section is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.2Wild and Scenic River Designated and Related Protections361.Wild and scenic river designations, Molalla River(a)DesignationsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(__)Molalla river, OregonThe following segments in the State of Oregon, to be administered by the Secretary of the Interior as a recreational river:(A)The approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.(B)The approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in the NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with the Molalla River..(b)Technical correctionsSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—(1)in the heading, by striking Squaw Creek and inserting Whychus Creek;(2)in the matter preceding subparagraph (A), by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and West Forks of Park Creek, and Park Creek; and(3)in subparagraph (B), by striking McAllister Ditch and inserting Plainview Ditch.362.Wild and Scenic Rivers Act technical corrections related to Chetco RiverSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended—(1)by inserting before the The 44.5-mile the following:(A)Designations;(2)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively (and by moving the margins 2 ems to the right);(3)in clause (i), as redesignated—(A)by striking 25.5-mile and inserting 27.5-mile; and(B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek;(4)in clause (ii), as redesignated—(A)by striking 8 and inserting 7.5;(B)by striking Boulder Creek and inserting Mislatnah Creek; and(C)by striking Steel Bridge and inserting Eagle Creek;(5)in clause (iii), as redesignated—(A)by striking 11 and inserting 9.5; and(B)by striking Steel Bridge and inserting Eagle Creek; and(6)by adding at the end the following:(B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by subparagraph (A), is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials..363.Wild and scenic river designations, Wasson Creek and Franklin CreekSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(__)Franklin Creek, OregonThe 4.5-mile segment from the headwaters to the private land boundary in section 8 to be administered by the Secretary of Agriculture as a wild river.(__)Wasson Creek, Oregon(A)The 4.2-mile segment from the eastern edge of section 17 downstream to the boundary of sections 11 and 12 to be administered by the Secretary of Interior as a wild river.(B)The 5.9-mile segment downstream from the boundary of sections 11 and 12 to the private land boundary in section 22 to be administered by the Secretary of Agriculture as a wild river..364.Wild and scenic river designations, Rogue River area(a)DesignationsSection 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (relating to the Rogue River, Oregon) is amended by adding at the end the following: “In addition to the segment described in the previous sentence, the following segments in the Rogue River area are designated:(A)Kelsey creekThe approximately 4.8 miles of Kelsey Creek from east section line of T32S, R9W, sec. 34, W.M. to the confluence with the Rogue River as a wild river.(B)East fork kelsey creekThe approximately 4.6 miles of East Fork Kelsey Creek from the Wild Rogue Wilderness boundary in T33S, R8W, sec. 5, W.M. to the confluence with Kelsey Creek as a wild river.(C)Whisky creek(i)The approximately 0.6 miles of Whisky Creek from the confluence of the East Fork and West Fork to 0.1 miles downstream from road 33–8–23 as a recreational river.(ii)The approximately 1.9 miles of Whisky Creek from 0.1 miles downstream from road 33–8–23 to the confluence with the Rogue River as a wild river.(D)East fork whisky creek(i)The approximately 2.8 miles of East Fork Whisky Creek from the Wild Rogue Wilderness boundary in T33S, R8W, sec. 11, W.M. to 0.1 miles downstream of road 33–8–26 crossing as a wild river.(ii)The approximately .3 miles of East Fork Whisky Creek from 0.1 miles downstream of road 33–8–26 to the confluence with Whisky Creek as a recreational river.(E)West fork whisky creekThe approximately 4.8 miles of West Fork Whisky Creek from its headwaters to the confluence with Whisky Creek as a wild river.(F)Big windy creek(i)The approximately 1.5 miles of Big Windy Creek from its headwaters to 0.1 miles downstream from road 34–9–17.1 as a scenic river.(ii)The approximately 5.8 miles of Big Windy Creek from 0.1 miles downstream from road 34–9–17.1 to the confluence with the Rogue River as a wild river.(G)East fork big windy creek(i)The approximately 0.2 miles of East Fork Big Windy Creek from its headwaters to 0.1 miles downstream from road 34–8–36 as a scenic river.(ii)The approximately 3.7 miles of East Fork Big Windy Creek from 0.1 miles downstream from road 34–8–36 to the confluence with Big Windy Creek as a wild river.(H)Little windy creekThe approximately 1.9 miles of Little Windy Creek from 0.1 miles downstream of road 34–8–36 to the confluence with the Rogue River as a wild river.(I)Howard creek(i)The approximately 0.3 miles of Howard Creek from its headwaters to 0.1 miles downstream of road 34–9–34 as a scenic river.(ii)The approximately 6.9 miles of Howard Creek from 0.1 miles downstream of road 34–9–34 to the confluence with the Rogue River as a wild river.(J)Mule creekThe approximately 6.3 miles of Mule Creek from east section line of T32S, R10W, sec. 25, W.M. to the confluence with the Rogue River as a wild river.(K)Anna creekThe approximately 3.5-mile section of Anna Creek from its headwaters to the confluence with Howard Creek as a wild river.(L)Missouri creekThe approximately 1.6 miles of Missouri Creek from the Wild Rogue Wilderness boundary in T33S, R10W, sec. 24, W.M. to the confluence with the Rogue River as a wild river.(M)Jenny creekThe approximately 1.8 miles of Jenny Creek from the Wild Rogue Wilderness boundary in T33S, R9W, sec. 28, W.M. to the confluence with the Rogue River as a wild river.(N)Rum creekThe approximately 2.2 miles of Rum Creek from the Wild Rogue Wilderness boundary in T34S, R8W, sec. 9, W.M. to the confluence with the Rogue River as a wild river.(O)East fork rum creekThe approximately 1.5 miles of East Rum Creek from the Wild Rogue Wilderness boundary in T34S, R8W, sec. 10, W.M. to the confluence with Rum Creek as a wild river.(P)Wildcat creekThe approximately 1.7-mile section of Wildcat Creek from its headwaters downstream to the confluence with the Rogue River as a wild river.(Q)Montgomery creekThe approximately 1.8-mile section of Montgomery Creek from its headwaters downstream to the confluence with the Rogue River as a wild river.(R)Hewitt creekThe approximately 1.2 miles of Hewitt Creek from the Wild Rogue Wilderness boundary in T33S, R9W, sec. 19, W.M. to the confluence with the Rogue River as a wild river.(S)Bunker creekThe approximately 6.6 miles of Bunker Creek from its headwaters to the confluence with the Rogue River as a wild river.(T)Dulog creek(i)The approximately 0.8 miles of Dulog Creek from its headwaters to 0.1 miles downstream of road 34–8–36 as a scenic river.(ii)The approximately 1.0 miles of Dulog Creek from 0.1 miles downstream of road 34–8–36 to the confluence with the Rogue River as a wild river.(U)Quail creekThe approximately 1.7 miles of Quail Creek from the Wild Rogue Wilderness boundary in T33S, R10W, sec. 1, W.M. to the confluence with the Rogue River as a wild river.(V)Meadow creekThe approximately 4.1 miles of Meadow Creek from its headwaters to the confluence with the Rogue River as a wild river.(W)Russian creekThe approximately 2.5 miles of Russian Creek from the Wild Rogue Wilderness boundary in T33S, R8W, sec. 20, W.M. to the confluence with the Rogue River as a wild river.(X)Alder creekThe approximately 1.2 miles of Alder Creek from its headwaters to the confluence with the Rogue River as a wild river.(Y)Booze creekThe approximately 1.5 miles of Booze Creek from its headwaters to the confluence with the Rogue River as a wild river.(Z)Bronco creekThe approximately 1.8 miles of Bronco Creek from its headwaters to the confluence with the Rogue River as a wild river.(AA)Copsey creekThe approximately 1.5 miles of Copsey Creek from its headwaters to the confluence with the Rogue River as a wild river.(BB)Corral creekThe approximately 0.5 miles of Corral Creek from its headwaters to the confluence with the Rogue River as a wild river.(CC)Cowley creekThe approximately 0.9 miles of Cowley Creek from its headwaters to the confluence with the Rogue River as a wild river.(DD)Ditch creekThe approximately 1.8 miles of Ditch Creek from the Wild Rogue Wilderness boundary in T33S, R9W, sec. 5, W.M. to its confluence with the Rogue River as a wild river.(EE)Francis creekThe approximately 0.9 miles of Francis Creek from its headwaters to the confluence with the Rogue River as a wild river.(FF)Long gulchThe approximately 1.1 miles of Long Gulch from the Wild Rogue Wilderness boundary in T33S, R10W, sec. 23, W.M. to the confluence with the Rogue River as a wild river.(GG)Bailey creekThe approximately 1.7 miles of Bailey Creek from the west section line of T34S, R8W, sec. 14, W.M. to the confluence of the Rogue River as a wild river.(HH)Shady creekThe approximately 0.7 miles of Shady Creek from its headwaters to the confluence with the Rogue River as a wild river.(II)Slide creek(i)The approximately 0.5-mile section of Slide Creek from its headwaters to 0.1 miles downstream from road 33–9–6 as a scenic river.(ii)The approximately 0.7-mile section of Slide Creek from 0.1 miles downstream of road 33–9–6 to the confluence with the Rogue River as a wild river..(b)ManagementAll wild, scenic, and recreation classified segments designated by the amendment made by subsection (a) shall be managed as part of the Rogue Wild and Scenic River.(c)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by the amendment made by subsection (a) is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.365.Additional protections for Rogue River tributaries(a)WithdrawalSubject to valid rights, the Federal land within a quarter-mile on each side of the streams listed in subsection (b) is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(b)Stream segmentsSubsection (a) applies the following tributaries of the Rogue River:(1)Kelsey creekThe approximately 4.5 miles of Kelsey Creek from its headwaters to the east section line of 32S 9W sec. 34.(2)East fork kelsey creekThe approximately .2 miles of East Fork Kelsey Creek from its headwaters to the Wild Rogue Wilderness boundary in 33S 8W sec. 5.(3)East fork whisky creekThe approximately .7 miles of East Fork Whisky Creek from its headwaters to the Wild Rogue Wilderness boundary in 33S 8W section 11.(4)Little windy creekThe approximately 1.2 miles of Little Windy Creek from its headwaters to west section line of 33S 9W sec. 34.(5)Mule creekThe approximately 5.1 miles of Mule Creek from its headwaters to east section line of 32S 10W sec. 25.(6)Missouri creekThe approximately 3.1 miles of Missouri Creek from its headwaters to the Wild Rogue Wilderness boundary in 33S 10W sec. 24.(7)Jenny creekThe approximately 3.1 miles of Jenny Creek from its headwaters to the Wild Rogue Wilderness boundary in 33S 9W sec. 28.(8)Rum creekThe approximately 2.2 miles of Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in 34S 8W sec. 9.(9)East fork rum creekThe approximately .5 miles of East Fork Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in 34S 8W sec. 10.(10)Hewitt creekThe approximately 1.4 miles of Hewitt Creek from its headwaters to the Wild Rogue Wilderness boundary in 33S 9W sec. 19.(11)Quail creekThe approximately .8 miles of Quail Creek from its headwaters to the Wild Rogue Wilderness boundary in 33S 10W sec. 1.(12)Russian creekThe approximately .1 miles of Russian Creek from its headwaters to the Wild Rogue Wilderness boundary in 33S 8W sec. 20.(13)Ditch creekThe approximately .7 miles of Ditch Creek from its headwaters to the Wild Rogue Wilderness boundary in 33S 9W sec. 5.(14)Long gulchThe approximately 1.4 miles of Long Gulch from its headwaters to the Wild Rogue Wilderness boundary in 33S 10W sec. 23.(15)Bailey creekThe approximately 1.4 miles of Bailey Creek from its headwaters to west section line of 34S 8W sec. 14.(16)Quartz creekThe approximately 3.3 miles of Quartz Creek from its headwaters to its confluence with the North Fork Galice Creek.(17)North fork galice creekThe approximately 5.7 miles of the North Fork Galice Creek from its headwaters to its confluence with Galice Creek.(18)Grave creekThe approximately 10.2 mile section of Grave Creek from the confluence of Wolf Creek downstream to the confluence with the Rogue River.(19)Centennial gulchThe approximately 2.2 miles of Centennial Gulch from its headwaters to its confluence with the Rogue River.3Additional Protections371.Limitations on land acquisition(a)Prohibition on use of condemnationThe Secretary of the Interior or the Secretary of Agriculture may not acquire by condemnation any land or interest within the boundaries of the river segments or wilderness designated by this subtitle.(b)Landowner consent requiredPrivate or non-Federal public property shall not be included within the boundaries of the river segments or wilderness designated by this subtitle unless the owner of the property has consented in writing to having that property included in such boundaries.372.Overflights(a)In generalNothing in this subtitle or the Wilderness Act shall preclude low-level overflights and operations of military aircraft, helicopters, missiles, or unmanned aerial vehicles over the wilderness designated by this subtitle, including military overflights and operations that can be seen or heard within the wilderness.(b)Special use airspace and training routesNothing in this subtitle or the Wilderness Act shall preclude the designation of new units of special use airspace, the expansion of existing units of special use airspace, or the use or establishment of military training routes over wilderness designated by this subtitle.373.Buffer zonesNothing in this subtitle—(1)establishes or authorizes the establishment of a protective perimeter or buffer zone around the boundaries of the river segments or wilderness designated by this subtitle; or(2)precludes, limits, or restricts an activity from being conducted outside such boundaries, including an activity that can be seen or heard from within such boundaries.374.Prevention of wildfiresThe designation of a river segment or wilderness by this subtitle or the withdrawal of the Federal land under this subtitle shall not be construed to interfere with the authority of the Secretary of the Interior or the Secretary of Agriculture to authorize mechanical thinning of trees or underbrush to prevent or control the spread of wildfires, or conditions creating the risk of wildfire that threatens areas outside the boundary of the wilderness, or the use of mechanized equipment for wildfire pre-suppression and suppression.375.Limitation on designation of certain lands in OregonA national monument designation under the Act of June 8, 1906 (commonly known as the Antiquities Act; 16 U.S.C. 431 et seq.) within or on any portion of the Oregon and California Railroad Grant Lands or the O&C Region Public Domain lands, regardless of whether management authority over the lands are transferred to the O&C Trust pursuant to section 311(c)(1), the lands are excluded from the O&C Trust pursuant to section 311(c)(2), or the lands are transferred to the Forest Service under section 321, shall only be made pursuant to Congressional approval in an Act of Congress.4Effective Date381.Effective date(a)In generalThis subtitle and the amendments made by this subtitle shall take effect on October 1 of the second fiscal year of the transition period.(b)ExceptionIf, as a result of judicial review authorized by section 312, any provision of subtitle A is held to be invalid and implementation of the provision or any activity conducted under the provision is enjoined, this subtitle and the amendments made by this subtitle shall not take effect, or if the effective date specified in subsection (a) has already occurred, this subtitle shall have no force and effect and the amendments made by this subtitle are repealed.DTribal Trust Lands1Council Creek Land Conveyance391.DefinitionsIn this part:(1)Council creek landThe term Council Creek land means the approximately 17,519 acres of land, as generally depicted on the map entitled Canyon Mountain Land Conveyance and dated June 27, 2013.(2)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians.392.Conveyance(a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the United States in and to the Council Creek land, including any improvements located on the land, appurtenances to the land, and minerals on or in the land, including oil and gas, shall be—(1)held in trust by the United States for the benefit of the Tribe; and(2)part of the reservation of the Tribe.(b)SurveyNot later than one year after the date of enactment of this Act, the Secretary of the Interior shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).393.Map and legal description(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall file a map and legal description of the Council Creek land with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives.(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct any clerical or typographical errors in the map or legal description.(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Secretary of the Interior.394.Administration(a)In generalUnless expressly provided in this part, nothing in this part affects any right or claim of the Tribe existing on the date of enactment of this Act to any land or interest in land.(b)Prohibitions(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Council Creek land.(2)Non-permissible use of landAny real property taken into trust under section 392 shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).(c)Forest managementAny forest management activity that is carried out on the Council Creek land shall be managed in accordance with all applicable Federal laws.2Oregon Coastal Land Conveyance395.DefinitionsIn this part:(1)Oregon coastal landThe term Oregon Coastal land means the approximately 14,804 acres of land, as generally depicted on the map entitled Oregon Coastal Land Conveyance and dated March 5, 2013.(2)Confederated tribesThe term Confederated Tribes means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.396.Conveyance(a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the United States in and to the Oregon Coastal land, including any improvements located on the land, appurtenances to the land, and minerals on or in the land, including oil and gas, shall be—(1)held in trust by the United States for the benefit of the Confederated Tribes; and(2)part of the reservation of the Confederated Tribes.(b)SurveyNot later than one year after the date of enactment of this Act, the Secretary of the Interior shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).397.Map and legal description(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall file a map and legal description of the Oregon Coastal land with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives.(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct any clerical or typographical errors in the map or legal description.(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Secretary of the Interior.398.Administration(a)In generalUnless expressly provided in this part, nothing in this part affects any right or claim of the Consolidated Tribes existing on the date of enactment of this Act to any land or interest in land.(b)Prohibitions(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Oregon Coastal land.(2)Non-permissible use of landAny real property taken into trust under section 396 shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).(c)Forest managementAny forest management activity that is carried out on the Oregon Coastal land shall be managed in accordance with all applicable Federal laws.IVCommunity Forest Management Demonstration401.Purpose and definitions(a)PurposeThe purpose of this title is to generate dependable economic activity for counties and local governments by establishing a demonstration program for local, sustainable forest management.(b)DefinitionsIn this title:(1)Advisory committeeThe term Advisory Committee means the Advisory Committee appointed by the Governor of a State for the community forest demonstration area established for the State.(2)Community forest demonstration areaThe term community forest demonstration area means a community forest demonstration area established for a State under section 402.(3)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term does not include the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012).(4)SecretaryThe term Secretary means the Secretary of Agriculture or the designee of the Secretary of Agriculture.(5)StateThe term State includes the Commonwealth of Puerto Rico.402.Establishment of community forest demonstration areas(a)Establishment required; time for establishmentSubject to subsection (c) and not later than one year after the date of the enactment of this Act, the Secretary of Agriculture shall establish a community forest demonstration area at the request of the Advisory Committee appointed to manage community forest demonstration area land in that State.(b)Covered land(1)Inclusion of national forest system landThe community forest demonstration areas of a State shall consist of the National Forest System land in the State identified for inclusion by the Advisory Committee of that State.(2)Exclusion of certain landA community forest demonstration area shall not include National Forest System land—(A)that is a component of the National Wilderness Preservation System;(B)on which the removal of vegetation is specifically prohibited by Federal statute;(C)National Monuments; or(D)over which administration jurisdiction was first assumed by the Forest Service under title III.(c)Conditions on establishment(1)Acreage requirementA community forest demonstration area must include at least 200,000 acres of National Forest System land. If the unit of the National Forest System in which a community forest demonstration area is being established contains more than 5,000,000 acres, the community forest demonstration area may include 900,000 or more acres of National Forest System land.(2)Management law or best management practices requirementA community forest demonstration area may be established in a State only if the State—(A)has a forest practices law applicable to State or privately owned forest land in the State; or(B)has established silvicultural best management practices or other regulations for forest management practices related to clean water, soil quality, wildlife or forest health.(3)Revenue sharing requirementAs a condition of the inclusion in a community forest demonstration area of National Forest System land located in a particular county in a State, the county must enter into an agreement with the Governor of the State that requires that, in utilizing revenues received by the county under section 406(b), the county shall continue to meet any obligations under applicable State law as provided under title I of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.) or as provided in the sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500) and section 13 of the Act of March 1, 1911 (16 U.S.C. 500).(d)Treatment under certain other lawsNational Forest System land included in a community forest demonstration area shall not be considered Federal land for purposes of—(1)making payments to counties under the sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500) and section 13 of the Act of March 1, 1911 (16 U.S.C. 500); or(2)title I.(e)Acreage limitationNot more than a total of 4,000,000 acres of National Forest System land may be established as community forest demonstration areas.(f)Recognition of valid and existing rightsNothing in this title shall be construed to limit or restrict—(1)access to National Forest System land included in a community forest demonstration area for hunting, fishing, and other related purposes; or(2)valid and existing rights regarding such National Forest System land, including rights of any federally recognized Indian tribe.403.Advisory committee(a)AppointmentA community forest demonstration area for a State shall be managed by an Advisory Committee appointed by the Governor of the State.(b)CompositionThe Advisory Committee for a community forest demonstration area in a State shall include, but is not limited to, the following members:(1)One member who holds county or local elected office, appointed from each county or local governmental unit in the State containing community forest demonstration area land.(2)One member who represents the commercial timber, wood products, or milling industry.(3)One member who represents persons holding Federal grazing or other land use permits.(4)One member who represents recreational users of National Forest System land.(c)Terms(1)In generalExcept in the case of certain initial appointments required by paragraph (2), members of an Advisory Committee shall serve for a term of three years.(2)Initial appointmentsIn making initial appointments to an Advisory Committee, the Governor making the appointments shall stagger terms so that at least one-third of the members will be replaced every three years.(d)CompensationMembers of a Advisory Committee shall serve without pay, but may be reimbursed from the funds made available for the management of a community forest demonstration area for the actual and necessary travel and subsistence expenses incurred by members in the performance of their duties.404.Management of community forest demonstration areas(a)Assumption of management(1)ConfirmationThe Advisory Committee appointed for a community forest demonstration area shall assume all management authority with regard to the community forest demonstration area as soon as the Secretary confirms that—(A)the National Forest System land to be included in the community forest demonstration area meets the requirements of subsections (b) and (c) of section 402;(B)the Advisory Committee has been duly appointed under section 403 and is able to conduct business; and(C)provision has been made for essential management services for the community forest demonstration area.(2)Scope and time for confirmationThe determination of the Secretary under paragraph (1) is limited to confirming whether the conditions specified in subparagraphs (A) and (B) of such paragraph have been satisfied. The Secretary shall make the determination not later than 60 days after the date of the appointment of the Advisory Committee.(3)Effect of failure to confirmIf the Secretary determines that either or both conditions specified in subparagraphs (A) and (B) of paragraph (1) are not satisfied for confirmation of an Advisory Committee, the Secretary shall—(A)promptly notify the Governor of the affected State and the Advisory Committee of the reasons preventing confirmation; and(B)make a new determination under paragraph (2) within 60 days after receiving a new request from the Advisory Committee that addresses the reasons that previously prevented confirmation.(b)Management responsibilitiesUpon assumption of management of a community forest demonstration area, the Advisory Committee for the community forest demonstration area shall manage the land and resources of the community forest demonstration area and the occupancy and use thereof in conformity with this title, and to the extent not in conflict with this title, the laws and regulations applicable to management of State or privately-owned forest lands in the State in which the community forest demonstration area is located.(c)Applicability of other federal laws(1)In generalThe administration and management of a community forest demonstration area, including implementing actions, shall not be considered Federal action and shall be subject to the following only to the extent that such laws apply to the State or private administration and management of forest lands in the State in which the community forest demonstration area is located:(A)The Federal Water Pollution Control Act (33 U.S.C. 1251 note).(B)The Clean Air Act (42 U.S.C. 7401 et seq.).(C)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(D)Federal laws and regulations governing procurement by Federal agencies.(E)Except as provided in paragraph (2), other Federal laws.(2)Applicability of Native American Graves Protection and Repatriation ActNotwithstanding the assumption by an Advisory Committee of management of a community forest demonstration area, the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.) shall continue to apply to the National Forest System land included in the community forest demonstration area.(d)Consultation(1)With indian tribesThe Advisory Committee for a community forest demonstration area shall cooperate and consult with Indian tribes on management policies and practices for the community forest demonstration area that may affect the Indian tribes. The Advisory Committee shall take into consideration the use of lands within the community forest demonstration area for religious and cultural uses by Native Americans.(2)With collaborative groupsThe Advisory Committee for a community forest demonstration area shall consult with any applicable forest collaborative group.(e)RecreationNothing in this section shall affect public use and recreation within a community forest demonstration area.(f)Fire managementThe Secretary shall provide fire presuppression, suppression, and rehabilitation services on and with respect to a community forest demonstration area to the same extent generally authorized in other units of the National Forest System.(g)Prohibition on exportAs a condition on the sale of timber or other forest products from a community forest demonstration area, unprocessed timber harvested from a community forest demonstration area may not be exported in accordance with subpart F of part 223 of title 36, Code of Federal Regulations.405.Distribution of funds from community forest demonstration area(a)Retention of Funds for ManagementThe Advisory Committee appointed for a community forest demonstration area may retain such sums as the Advisory Committee considers to be necessary from amounts generated from that community forest demonstration area to fund the management, administration, restoration, operation and maintenance, improvement, repair, and related expenses incurred with respect to the community forest demonstration area.(b)Funds to Counties or Local Governmental UnitsSubject to subsection (a) and section 407, the Advisory Committee for a community forest demonstration area in a State shall distribute funds generated from that community forest demonstration area to each county or local governmental unit in the State in an amount proportional to the funds received by the county or local governmental unit under title I of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.).406.Initial funding authority(a)Funding sourceCounties may use such sum as the counties consider to be necessary from the amounts made available to the counties under section 501 to provide initial funding for the management of community forest demonstration areas.(b)No restriction on use of non-Federal fundsNothing in this title restricts the Advisory Committee of a community forest demonstration area from seeking non-Federal loans or other non-Federal funds for management of the community forest demonstration area.407.Payments to United States Treasury(a)Payment requirementAs soon as practicable after the end of the fiscal year in which a community forest demonstration area is established and as soon as practicable after the end of each subsequent fiscal year, the Advisory Committee for a community forest demonstration area shall make a payment to the United States Treasury.(b)Payment amountThe payment for a fiscal year under subsection (a) with respect to a community forest demonstration area shall be equal to 75 percent of the quotient obtained by dividing—(1)the number obtained by multiplying the number of acres of land in the community forest demonstration area by the average annual receipts generated over the preceding 10-fiscal year period from the unit or units of the National Forest System containing that community forest demonstration area; by(2)the total acres of National Forest System land in that unit or units of the National Forest System.408.Termination of community forest demonstration area(a)Termination authoritySubject to approval by the Governor of the State, the Advisory Committee for a community forest demonstration area may terminate the community forest demonstration area by a unanimous vote.(b)Effect of terminationUpon termination of a community forest demonstration area, the Secretary shall immediately resume management of the National Forest System land that had been included in the community forest demonstration area, and the Advisory Committee shall be dissolved.(c)Treatment of undistributed fundsAny revenues from the terminated area that remain undistributed under section 405 more than 30 days after the date of termination shall be deposited in the general fund of the Treasury for use by the Forest Service in such amounts as may be provided in advance in appropriation Acts.VReauthorization and Amendment of Existing Authorities and Other Matters501.Extension of Secure Rural Schools and Community Self-Determination Act of 2000 pending full operation of Forest Reserve Revenue Areas(a)Beneficiary countiesDuring the month of February 2015, the Secretary of Agriculture shall distribute to each beneficiary county (as defined in section 102(2)) a payment equal to the amount distributed to the beneficiary county for fiscal year 2010 under section 102(c)(1) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(c)(1)).(b)Counties that were eligible for direct county payments(1)Total amount available for paymentsDuring the month of February 2015, the Secretary of the Interior shall distribute to all counties that received a payment for fiscal year 2010 under subsection (a)(2) of section 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112) payments in a total amount equal to the difference between—(A)the total amount distributed to all such counties for fiscal year 2010 under subsection (c)(1) of such section; and(B)$27,000,000.(2)County shareFrom the total amount determined under paragraph (1), each county described in such paragraph shall receive, during the month of February 2015, an amount that bears the same proportion to the total amount made available under such paragraph as that county’s payment for fiscal year 2010 under subsection (c)(1) of section 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112) bears to the total amount distributed to all such counties for fiscal year 2010 under such subsection.(c)Effect on 25-percent and 50-percent paymentsA county that receives a payment made under subsection (a) or (b) may not receive a 25-percent payment or 50-percent payment (as those terms are defined in section 3 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102)) for fiscal year 2015.502.Restoring original calculation method for 25-percent payments(a)Amendment of Act of may 23, 1908The sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500) is amended in the first sentence—(1)by striking the annual average of 25 percent of all amounts received for the applicable fiscal year and each of the preceding 6 fiscal years and inserting 25 percent of all amounts received for the applicable fiscal year;(2)by striking said reserve both places it appears and inserting the national forest; and(3)by striking forest reserve both places it appears and inserting national forest.(b)Conforming amendment to weeks lawSection 13 of the Act of March 1, 1911 (commonly known as the Weeks Law; 16 U.S.C. 500) is amended in the first sentence by striking the annual average of 25 percent of all amounts received for the applicable fiscal year and each of the preceding 6 fiscal years and inserting 25 percent of all amounts received for the applicable fiscal year.503.Forest Service and Bureau of Land Management good-neighbor cooperation with States to reduce wildfire risks(a)DefinitionsIn this section:(1)Eligible StateThe term eligible State means a State that contains National Forest System land or land under the jurisdiction of the Bureau of Land Management.(2)SecretaryThe term Secretary means—(A)the Secretary of Agriculture, with respect to National Forest System land; or(B)the Secretary of the Interior, with respect to land under the jurisdiction of the Bureau of Land Management.(3)State foresterThe term State forester means the head of a State agency with jurisdiction over State forestry programs in an eligible State.(b)Cooperative agreements and contracts authorizedThe Secretary may enter into a cooperative agreement or contract (including a sole source contract) with a State forester to authorize the State forester to provide the forest, rangeland, and watershed restoration, management, and protection services described in subsection (c) on National Forest System land or land under the jurisdiction of the Bureau of Land Management, as applicable, in the eligible State.(c)Authorized servicesThe forest, rangeland, and watershed restoration, management, and protection services referred to in subsection (b) include the conduct of—(1)activities to treat insect infected forests;(2)activities to reduce hazardous fuels;(3)activities involving commercial harvesting or other mechanical vegetative treatments; or(4)any other activities to restore or improve forest, rangeland, and watershed health, including fish and wildlife habitat.(d)State as agentExcept as provided in subsection (g), a cooperative agreement or contract entered into under subsection (b) may authorize the State forester to serve as the agent for the Secretary in providing the restoration, management, and protection services authorized under subsection (b).(e)SubcontractsIn accordance with applicable contract procedures for the eligible State, a State forester may enter into subcontracts to provide the restoration, management, and protection services authorized under a cooperative agreement or contract entered into under subsection (b).(f)Timber salesSubsections (d) and (g) of section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to services performed under a cooperative agreement or contract entered into under subsection (b).(g)Retention of NEPA responsibilitiesAny decision required to be made under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to any restoration, management, or protection services to be provided under this section by a State forester on National Forest System land or Bureau of Land Management land, as applicable, shall not be delegated to a State forester or any other officer or employee of the eligible State.(h)Applicable lawThe restoration, management, and protection services to be provided under this section shall be carried out on a project-to-project basis under existing authorities of the Forest Service or Bureau of Land Management, as applicable.504.Stewardship end result contracting project authority(a)Extension of authorityEffective October 1, 2014, section 347(a) of the Department of the Interior and Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note) is amended by striking 2013 and inserting 2017.(b)Duration of contractsSection 347(c)(2) of the Department of the Interior and Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note) is amended by striking 10 years and inserting 20 years.(c)Cancellation ceilingSection 347(c) of the Department of the Interior and Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note) is amended—(1)by redesignating paragraphs (4) and (5) as paragraphs (6) and (7), respectively; and(2)by inserting after paragraph (3) the following new paragraph (4):(4)Cancellation ceiling(A)AuthorityThe Chief of the Forest Service and the Director of the Bureau of Land Management may obligate funds to cover any potential cancellation or termination costs for an agreement or contract under subsection (a) in stages that are economically or programmatically viable.(B)Notice to congressNot later than 30 days before entering into a multiyear agreement or contract under subsection (a) that includes a cancellation ceiling in excess of $25,000,000, but does not include proposed funding for the costs of cancelling the agreement or contract up to the cancellation ceiling established in the agreement or contract, the Chief or the Director, as the case may be, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a written notice that includes—(i)the cancellation ceiling amounts proposed for each program year in the agreement or contract and the reasons for such cancellation ceiling amounts;(ii)the extent to which the costs of contract cancellation are not included in the budget for the agreement or contract; and(iii)an assessment of the financial risk of not including budgeting for the costs of agreement or contract cancellation.(C)Notice to OMBAt least 14 days before the date on which the Chief or Director enters into an agreement or contract under subsection (a), the Chief or Director shall transmit to the Director of the Office of Management and Budget a copy of any written notice submitted under subparagraph (B) with regard to such agreement or contract..(d)Fire liabilitySection 347(c) of the Department of the Interior and Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note) is amended by inserting after paragraph (4), as added by subsection (c) of this section, the following new paragraph:(5)Fire liability provisionsNot later than 90 days after the date of enactment of this paragraph, the Chief of the Forest Service and the Director of the Bureau of Land Management shall issue, for use in all contracts and agreements under subsection (a), fire liability provisions that are in substantially the same form as the fire liability provisions contained in—(A)integrated resource timber contracts, as described in the Forest Service contract numbered 2400–13, part H, section H.4; and(B)timber sale contracts conducted pursuant to section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a)..505.Clarification of National Forest Management Act of 1976 authoritySection 14(g) of the National Forest Management Act of 1976 (16 U.S.C. 472a(g)) is amended by striking Designation, marking when necessary, and inserting Designation, including marking when necessary, or designation by description or by prescription,.506.Treatment as supplemental fundingNone of the funds made available to a beneficiary county (as defined in section 102(2)) or other political subdivision of a State under this Act shall be used in lieu of or to otherwise offset State funding sources for local schools, facilities, or educational purposes.507.Exception of certain forest projects and activities from Appeals Reform Act and other reviewSection 322 of the Department of the Interior and Related Agencies Appropriations Act, 1993 (Public Law 102–381; 16 U.S.C. 1612 note) and section 428 of Division E of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 1046; 16 U.S.C. 6515 note) shall not apply to any project or activity implementing a land and resource management plan developed under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604) that is categorically excluded from documentation in an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).508.Definition of fire suppression to include certain related activitiesFor purposes of utilizing amounts made available to the Secretary of Agriculture or the Secretary of the Interior for fire suppression activities, including funds made available from the FLAME Fund, the term fire suppression includes reforestation, site rehabilitation, salvage operations, and replanting occurring following fire damage on lands under the jurisdiction of the Secretary concerned or following fire suppression efforts on such lands by the Secretary concerned.509.Prohibition on certain actions regarding Forest Service roads and trailsThe Forest Service shall not remove or otherwise eliminate or obliterate any legally created road or trail unless there has been a specific decision, which included adequate and appropriate public involvement, to decommission the specific road or trail in question. The fact that any road or trail is a not a Forest System road or trail, or does not appear on a Motor Vehicle Use Map, shall not constitute a decision.Passed the House of Representatives September 20, 2013.Karen L. Haas,Clerk